Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 1 of
                                      80




                          Exhibit A
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 2 of
                                      80




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
 WARNER RECORDS INC., et al.,

          Plaintiffs,

 v.                                                       Case No. 1:19-cv-00874-RBJ-MEH

 CHARTER COMMUNICATIONS, INC.,

           Defendant.


          PARTIALFIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND
                     COUNTERCLAIMS TO COUNT I OF THE 1
                                 FIRST AMENDED COMPLAINT
                                         PARTIAL ANSWER
           Pursuant to the Court’s Order at ECF 141, Defendant Charter Communications, Inc.

 (“Defendant” or “Charter”), by and through its counsel, hereby answers the First Amended

 Complaint, as to Count I for contributory liability, of Plaintiffs Warner Records Inc., Atlantic

 Recording Corporation, Bad Boy Records LLC, Elektra Entertainment Group Inc., Fueled By

 Ramen LLC, Lava Records LLC, Maverick Recording Company, Nonesuch Records Inc., The

 All Blacks U.S.A., Inc., Warner Music Inc., Warner Records/SIRE Ventures LLC, WEA

 International Inc., Warner Chappell Music, Inc., Warner-Tamerlane Publishing Corp., W

 Chappell Music Corp. d/b/a WC Music Corp., W.C.M. Music Corp., Unichappell Music Inc.,

 Rightsong Music Inc., Cotillion Music, Inc., Intersong U.S.A., Inc., and Chappell & Co. Inc.

 (collectively, the “Warner Plaintiffs”); and Plaintiffs Sony Music Entertainment, Arista Music,

 Arista Records LLC, LaFace Records LLC, Provident Label Group, LLC, Sony Music
 1
     On March 18, 2020, per the Court’s Order (ECF 141), Charter answered Plaintiffs’ contributory
     liability claim, asserted affirmative defenses thereto, and brought two counterclaims (ECF 147).
     Charter hereby amends those pleadings and answers the entirety of Plaintiffs’ First Amended
     Complaint, asserts affirmative defenses thereto, and brings four counterclaims.


                                                    1
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 3 of
                                      80




   Entertainment US Latin, The Century Family, Inc., Volcano Entertainment III, LLC, and Zomba

   Recordings LLC (collectively, the “Sony Music Plaintiffs”); and Plaintiffs Sony/ATV Music

   Publishing LLC, EMI Al Gallico Music Corp., EMI Algee Music Corp., EMI April Music Inc.,

   EMI Blackwood Music Inc., Colgems-EMI Music Inc., EMI Consortium Music Publishing Inc.

   d/b/a EMI Full Keel Music, EMI Consortium Songs, Inc., individually and d/b/a EMI Longitude

   Music, EMI Entertainment World Inc. d/b/a EMI Foray Music, EMI Jemaxal Music Inc., EMI

   Feist Catalog Inc., EMI Miller Catalog Inc., EMI Mills Music, Inc., EMI Unart Catalog Inc., EMI

   U Catalog Inc., Famous Music LLC, Jobete Music Co. Inc., Stone Agate Music, Screen

   Gems-EMI Music Inc., and Stone Diamond Music Corp. (collectively, the “Sony/ATV and EMI

   Plaintiffs”); and UMG Recordings, Inc., Capitol Records, LLC, Universal Music Corp.,

   Universal Music – MGB NA LLC, Universal Music Publishing Inc., Universal Music Publishing

   AB, Universal Music Publishing Limited, Universal Music Publishing MGB Limited, Universal

   Music – Z Tunes LLC, Universal/Island Music Limited, Universal/MCA Music Limited,

   Universal/MCA Music Publishing Pty. Limited, Music Corporation of America, Inc., Musik

   Edition Discoton GmbH, PolyGram Publishing, Inc., and Songs of Universal, Inc. (collectively,

   the “Universal Plaintiffs,” and with the Warner Plaintiffs, Sony Music Plaintiffs, and Sony/ATV

   and EMI Plaintiffs, the “Plaintiffs”), dated February 14, 2020 (the “First Amended Complaint”),

   as follows:

                                          INTRODUCTION12

             1.     Plaintiffs are record companies that produce, manufacture, distribute, sell, and

   license commercial sound recordings, and music publishers that acquire, license, and otherwise

   exploit musical compositions, both in the United States and internationally. Through their
   12
        For the Court’s convenience, Defendant reproduced the headings from the First Amended
        Complaint. Defendant does not thereby concede, affirm, or otherwise adopt any of those
        headings.
                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 4 of
                                      80




   enormous investments of money, time, and exceptional creative efforts, Plaintiffs and their

   representative recording artists and songwriters have developed and marketed some of the

   world’s most famous and popular music. Plaintiffs own and/or control exclusive rights to the

   copyrights to some of the most famous sound recordings performed by classic artists and

   contemporary superstars, as well as the copyrights to large catalogs of iconic musical

   compositions and modern hit songs. Their investments and creative efforts have shaped the

   musical landscape as we know it, both in the United States and around the world.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 1 of the First Amended Complaint and on that basis denies those

   allegations.

          2.      Charter is one of the largest Internet service providers (“ISPs”) in the country. It

   markets and sells high-speed Internet services to consumers nationwide. Through the provision

   of those services, Charter has knowingly contributed to, and reaped substantial profits from,

   massive copyright infringement committed by thousands of its subscribers, causing great harm to

   Plaintiffs, their recording artists and songwriters, and others whose livelihoods depend upon the

   lawful acquisition of music. Charter’s contribution to its subscribers’ infringement is both willful

   and extensive, and renders Charter equally liable. Indeed, for years, Charter deliberately refused

   to take reasonable measures to curb customers from using its Internet services to infringe on

   others’ copyrights, including Plaintiffs’ copyrights—even after Charter became aware of

   particular customers engaging in specific, repeated acts of infringement. Plaintiffs’

   representatives (as well as others) sent hundreds of thousands of statutory infringement notices to

   Charter, under penalty of perjury. Those notices advised Charter of its subscribers’ blatant and

   systematic use of Charter’s Internet service to illegally download, copy, and distribute Plaintiffs’


                                                    3
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 5 of
                                      80




   copyrighted music through BitTorrent and other online file-sharing services. Rather than working

   with Plaintiffs to curb this massive infringement, Charter did nothing, choosing to prioritize its

   own profits over its legal obligations.

          Answer:         Defendant admits that Charter operates as an Internet service provider, and

   markets and sells high-speed Internet services to consumers. Defendant admits that it received

   notices of alleged infringement from third parties, but lacks knowledge or information as to

   whether and which of these notices were sent on behalf of which Plaintiffs, whether such notices

   complied with statutory requirements, and whether they were made under penalty of perjury, and

   on that basis, Charter denies those allegations. Defendant denies the remaining allegations in

   Paragraph 2 of the First Amended Complaint.

          3.      It is well-established law that a party may not assist someone it knows is engaging

   in copyright infringement. Further, when a party has a direct financial interest in the infringing

   activity, and the right and practical ability to stop or limit it, that party must act. Ignoring and

   flouting those basic responsibilities, Charter deliberately turned a blind eye to its subscribers’

   infringement. Charter failed to terminate or otherwise take meaningful action against the

   accounts of repeat infringers of which it was aware. Despite its professed commitment to taking

   action against repeat offenders, Charter routinely thumbed its nose at Plaintiffs by continuing to

   provide service to subscribers it knew to be serially infringing copyrighted sound recordings and

   musical compositions. In reality, Charter operated its service as an attractive tool and safe haven

   for infringement.

          Answer:         The first two sentences of Paragraph 3 of the First Amended Complaint

   constitute Plaintiffs’ characterization of copyright law and legal conclusions to which Defendant




                                                    4
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 6 of
                                      80




   is not obligated to respond. Defendant denies the remaining allegations of Paragraph 3 of the

   Complaint.

             4.      Charter has derived an obvious and direct financial benefit from its customers’

   infringement. The unlimited ability to download and distribute Plaintiffs’ works through

   Charter’s service has served as a draw for Charter to attract, retain, and charge higher fees to

   subscribers. By failing to terminate the accounts of specific recidivist infringers known to

   Charter, Charter obtained a direct financial benefit from its subscribers’ continuing infringing

   activity. That financial benefit included improper revenue that it would not have received had it

   appropriately shut down those accounts. Charter decided not to terminate infringers because it

   wanted to maintain the revenue that is generated from their accounts.

             Answer:        Defendant denies the allegations in Paragraph 4 of the First Amended

   Complaint.

             5.      The infringing activity of Charter’s subscribers that is the subject of Plaintiffs’

   claims, and for which Charter is secondarily liable, occurred after Charter received multiple

   notices of each subscriber’s infringing activity. Specifically, Plaintiffs seek relief for claims that

   accrued between March 24, 2013 and May 17, 2016 for infringement of works by Charter

   subscribers after those particular subscribers were identified to Charter in multiple infringement

   notices.23 These claims have been preserved through tolling agreements entered into with Charter

   in March, April, and June 2016, as applicable.




   23
        Specifically, the Universal Plaintiffs seek relief for claims that accrued on or after March 24,
        2013; the Sony Music Plaintiffs and Warner Plaintiffs seek relief for claims that accrued on
        or
        after April 18, 2013; and the Sony/ATV and EMI Plaintiffs seek relief for claims that accrued
        on
        or after June 15, 2013.
                                                       5
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 7 of
                                      80




           Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations of Paragraph 5 of the First Amended Complaint regarding the nature of Plaintiffs’

   claims, but denies that Plaintiffs are entitled to any relief, including for any period of time.

   Defendant admits that theyit entered into tolling agreements with certain of the Plaintiffs, but

   denies that those tolling agreements preserved all of Plaintiffs’ claims. Defendant denies the

   remaining allegations of Paragraph 5 of the First Amended Complaint.

                                         NATURE OF ACTION

           6.      This is a civil action in which Plaintiffs seek damages for copyright infringement

   under the Copyright Act, 17 U.S.C. § 101, et seq.

           Answer:        Defendant admits that Plaintiffs have filed this action under the copyright

   laws of the United States, but denies that there has been any wrongdoing.

           7.      This Court has original subject matter jurisdiction over Plaintiffs’ copyright

   infringement claims pursuant to 28 U.S.C. §§ 1331 and 1338(a).

           Answer:        Defendant admits that this Court has subject matter jurisdiction over

   Plaintiffs’ claims.

           8.      This Court has personal jurisdiction over Charter pursuant to Colo. Rev. Stat. §

   13- 1-124. Charter continuously and systematically transacts business in Colorado and maintains

   sizable operations in the state—employing thousands of people, and providing an array of

   services to customers, within the state. In addition to its physical presence in the state, Charter

   has deliberately exploited the Colorado market, establishing significant network management

   operations in this district, selling its services to over 100,000 Colorado customers, and

   advertising its “blazing-fast Internet speeds” to potential subscribers in the state.

           Answer:        Defendant admits that Charter conducts business in Colorado, has

   employees in Colorado, provides services to customers in Colorado, and maintains network
                                                      6
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 8 of
                                      80




   management operations in Colorado. Defendant denies the remaining allegations in Paragraph 8

   of the First Amended Complaint.

          9.      Moreover, Charter has engaged in substantial activities purposefully directed at

   Colorado from which Plaintiffs’ claims arise, including providing Internet service to Colorado

   subscribers who used Charter’s network to directly and repeatedly infringe Plaintiffs’ copyrights;

   continuing to provide Internet service to, and failing to suspend or terminate the accounts of,

   Colorado customers, even after receiving multiple notices of their infringing activity; advertising

   its high-speed Internet services in Colorado to serve as a draw for subscribers who sought faster

   download speeds to facilitate their direct and repeated infringements; employing individuals

   within Colorado with responsibility for overseeing its network and subscriber use policies; and/or

   responding or failing to respond to repeated notices of copyright infringement directed to

   infringing subscribers located in the state.

          Answer:         Defendant admits that it conducts business in Colorado. Defendant denies

   that there has been any unlawful conduct giving rise to the claims in this case. Defendant denies

   the remaining allegations in Paragraph 9 of the First Amended Complaint.

          10.     Much of the misconduct alleged in this Complaint arises directly from Charter’s

   forum-directed activities—specifically, repeated acts of infringement by specific subscribers

   using Charter’s network; Charter’s awareness of those activities; Charter’s receipt of and failure

   to act in response to Plaintiffs’ notices of infringement; and Charter’s failure to take reasonable

   measures to terminate repeat infringers.

          Answer:         Defendant denies that there has been any unlawful conduct giving rise to

   the claims in this case. Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 10 regarding the residence or location of any alleged infringers, and on


                                                    7
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 9 of
                                      80




   that basis denies the allegation. Defendant denies the remaining allegations in Paragraph 10 of

   the First Amended Complaint.

          11.     Many of the acts complained of herein occurred in Colorado and in this judicial

   district. For example, a number of egregious repeat infringers who are Charter subscribers reside

   in and infringed Plaintiffs’ rights in Colorado and this judicial district, using Internet service

   provided by Charter in the state. Indeed, Plaintiffs have identified over a hundred Charter

   subscribers who appear to reside in Colorado and who have repeatedly infringed Plaintiffs’

   copyrighted works. For example, one Charter subscriber believed to be located in Grand

   Junction, Colorado, with the IP address 72.175.144.149 at the time of the infringing conduct, was

   identified in infringement notices 63 times between June 26, 2014 and September 28, 2014.

   Another Charter subscriber believed to be located in Grand Junction, Colorado, with the IP

   address 98.127.105.135 at the time of infringement, was identified in infringement notices 54

   times between May 29, 2014 and March 29, 2015. Yet another Charter subscriber believed to be

   located in Montrose, Colorado, with the IP address 184.167.217.19 at the time of infringement,

   was identified in infringement notices 53 times between September 11, 2014 and January 12,

   2015. Still another Charter subscriber believed to be located in Canon City, Colorado, with the IP

   address 72.174.161.193 at the time of infringement, was identified in infringement notices 50

   times between October 1, 2014 and March 29, 2015.

          Answer:         Defendant denies that there has been any unlawful conduct giving rise to

   the claims in this case. Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 11 regarding the residence, location or identity of any alleged infringers,

   and on that basis denies the allegation. Defendant denies the remaining allegations in Paragraph

   11.


                                                    8
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 10 of
                                       80




          12.      Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c), and 1400(a).

   A substantial part of the acts of infringement, and other events and omissions complained of

   herein, occur or have occurred in this district, and this is a district in which Charter resides or

   may be found.

          Answer:         Defendant denies that there has been any unlawful conduct giving rise to

   the claims in this case. Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 12 regarding the residence or location of any alleged infringers, and on

   that basis denies the allegation. Paragraph 12 contains legal conclusions to which no response is

   required. To the extent that a response is required, Defendant denies the remaining allegations of

   Paragraph 12.

                       PLAINTIFFS AND THEIR COPYRIGHTED MUSIC

          13.      Plaintiffs are the copyright owners of, and/or control exclusive rights with respect

   to, millions of sound recordings (i.e., recorded music) and/or musical compositions (i.e., the

   songs embodied in sound recordings), including by some of the most prolific and well-known

   songwriters and recording artists throughout the world.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 13 of the First Amended Complaint and on that basis denies those

   allegations.

          14.      Plaintiff Warner Records Inc. (f/k/a Warner Bros. Records Inc.) (“WRI”) is a

   Delaware corporation with its principal place of business at 777 South Santa Fe Avenue, Los

   Angeles, California 90021.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 14 of the First Amended Complaint and on that basis denies those

   allegations.
                                                     9
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 11 of
                                       80




          15.     Plaintiff Atlantic Recording Corporation (“Atlantic”) is a Delaware corporation

   with its principal place of business at 1633 Broadway, New York, New York 10019.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 15 of the First Amended Complaint and on that basis denies those

   allegations.

          16.     Plaintiff Bad Boy Records LLC (“Bad Boy”) is a Delaware Limited Liability

   Company with its principal place of business at 1633 Broadway, New York, New York 10019.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 16 of the First Amended Complaint and on that basis denies those

   allegations.

          17.     Plaintiff Elektra Entertainment Group Inc. (“Elektra”) is a Delaware corporation

   with its principal place of business at 1633 Broadway, New York, New York 10019.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 17 of the First Amended Complaint and on that basis denies those

   allegations.

          18.     Plaintiff Fueled By Ramen LLC (“FBR”) is a Delaware Limited Liability

   Company with its principal place of business at 1633 Broadway, New York, New York 10019.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 18 of the First Amended Complaint and on that basis denies those

   allegations.

          19.     Plaintiff Lava Records LLC (“Lava”) is a Delaware Limited Liability Company

   with its principal place of business at 1633 Broadway, New York, New York 10019.




                                                 10
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 12 of
                                       80




          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 19 of the First Amended Complaint and on that basis denies those

   allegations.

          20.     Plaintiff Maverick Recording Company (“Maverick”) is a California general

   partnership, with its principal place of business at 777 South Santa Fe Avenue, Los Angeles,

   California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 20 of the First Amended Complaint and on that basis denies those

   allegations.

          21.     Plaintiff Nonesuch Records Inc. (“Nonesuch”) is a Delaware corporation with its

   principal place of business at 1633 Broadway, New York, New York 10019.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 21 of the First Amended Complaint and on that basis denies those

   allegations.

          22.     Plaintiff The All Blacks U.S.A., Inc. (“The All Blacks”) is a Delaware corporation

   with its principal place of business at 1633 Broadway, New York, New York 10019.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 22 of the First Amended Complaint and on that basis denies those

   allegations.

          23.     Plaintiff Warner Music Inc. (“Warner Music”) is a Delaware corporation with its

   principal place of business at 1633 Broadway, New York, New York 10019.




                                                  11
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 13 of
                                       80




          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 23 of the First Amended Complaint and on that basis denies those

   allegations.

          24.     Plaintiff Warner Records/SIRE Ventures LLC (“Warner Records/SIRE”) is a

   Delaware Limited Liability Company with its principal place of business at 777 South Santa Fe

   Avenue, Los Angeles, California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 24 of the First Amended Complaint and on that basis denies those

   allegations.

          25.     Plaintiff WEA International Inc. (“WEA”) is a Delaware corporation with its

   principal place of business at 1633 Broadway, New York, New York 10019.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 25 of the First Amended Complaint and on that basis denies those

   allegations.

          26.     Plaintiff Sony Music Entertainment (“Sony”) is a Delaware general partnership,

   the partners of which are citizens of New York and Delaware. Sony’s headquarters and principal

   place of business are located at 25 Madison Avenue, New York, New York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 26 of the First Amended Complaint and on that basis denies those

   allegations.

          27.     Plaintiff Arista Music (“Arista Music”) is a New York partnership with its

   principal place of business at 25 Madison Avenue, New York, New York 10010.




                                                12
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 14 of
                                       80




            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 27 of the First Amended Complaint and on that basis denies those

   allegations.

            28.   Plaintiff Arista Records LLC (“Arista Records”) is a Delaware Limited Liability

   Company with its principal place of business at 25 Madison Avenue, New York, New York

   10010.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 28 of the First Amended Complaint and on that basis denies those

   allegations.

            29.   Plaintiff LaFace Records LLC (“LaFace”) is a Delaware Limited Liability

   Company with its principal place of business at 25 Madison Avenue, New York, New York

   10010.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 29 of the First Amended Complaint and on that basis denies those

   allegations.

            30.   Plaintiff Provident Label Group, LLC (“Provident”) is a Delaware Limited

   Liability Company with its principal place of business at 741 Cool Springs Boulevard, Franklin,

   Tennessee 37067.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 30 of the First Amended Complaint and on that basis denies those

   allegations.




                                                 13
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 15 of
                                       80




            31.   Plaintiff Sony Music Entertainment US Latin (“Sony Latin”) is a Delaware

   Limited Liability Company with its principal place of business at 3390 Mary Street, Suite 220,

   Coconut Grove, Florida 33133.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 31 of the First Amended Complaint and on that basis denies those

   allegations.

            32.   Plaintiff The Century Family, Inc. (“Century”) is a California corporation with its

   principal place of business at 12706 West Washington Boulevard, Culver City, California 90066.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 32 of the First Amended Complaint and on that basis denies those

   allegations.

            33.   Plaintiff Volcano Entertainment III, LLC (“Volcano”) is a Delaware Limited

   Liability Company with its principal place of business at 25 Madison Avenue, New York, New

   York 10010.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 33 of the First Amended Complaint and on that basis denies those

   allegations.

            34.   Plaintiff Zomba Recording LLC (“Zomba”) is a Delaware Limited Liability

   Company with its principal place of business at 25 Madison Avenue, New York, New York

   10010.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 34 of the First Amended Complaint and on that basis denies those

   allegations.


                                                  14
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 16 of
                                       80




            35.    Plaintiff UMG Recordings, Inc. (“UMG”) is a Delaware corporation with its

   principal place of business at 2220 Colorado Avenue, Santa Monica, California 90404.

            Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 35 of the First Amended Complaint and on that basis denies those

   allegations.

            36.    Plaintiff Capitol Records, LLC (“Capitol Records”) is Delaware Limited Liability

   Company with its principal place of business at 1750 N. Vine Street, Los Angeles, California

   90068.

            Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 36 of the First Amended Complaint and on that basis denies those

   allegations.

            37.    Plaintiffs WRI, Atlantic, Bad Boy, Elektra, FBR, Lava, Maverick, Nonesuch, The

   All Blacks, Warner Music, Warner Records/SIRE, WEA, Sony, Arista Music, Arista Records,

   LaFace, Provident, Sony Latin, Century, Volcano, Zomba, UMG, and Capitol Records are

   referred to herein collectively as the “Record Company Plaintiffs.”.

            Answer:       Paragraph 37 of the Complaint does not contain factual allegations to

   which Defendant is obligated to respond.

            38.    The Record Company Plaintiffs are some of the largest record companies in the

   world, engaged in the business of producing, manufacturing, distributing, selling, licensing, and

   otherwise exploiting sound recordings in the United States through various media. They invest

   substantial money, time, effort, and talent in creating, advertising, promoting, selling, and

   licensing unique and valuable sound recordings embodying the performances of their exclusive

   recording artists.


                                                   15
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 17 of
                                       80




          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 38 of the First Amended Complaint and on that basis denies those

   allegations.

          39.     Plaintiff Warner Chappell Music, Inc. (f/k/a Warner/Chappell Music, Inc.)

   (“Warner Chappell”) is a Delaware corporation with its principal place of business at 777 South

   Santa Fe Avenue, Los Angeles, California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 39 of the First Amended Complaint and on that basis denies those

   allegations.

          40.     Plaintiff Warner-Tamerlane Publishing Corp. (“Warner-Tamerlane”) is a

   California corporation with its principal place of business at 777 South Santa Fe Avenue, Los

   Angeles, California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 40 of the First Amended Complaint and on that basis denies those

   allegations.

          41.     Plaintiff W Chappell Music Corp. d/b/a WC Music Corp. (f/k/a WB Music Corp).

   (“WC Music”) is a California corporation with its principal place of business at 777 South Santa

   Fe Avenue, Los Angeles, California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 41 of the First Amended Complaint and on that basis denies those

   allegations.




                                                 16
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 18 of
                                       80




          42.     Plaintiff W.C.M. Music Corp. (f/k/a W.B.M. Music Corp.) (“W.C.M.”) is a

   Delaware corporation with its principal place of business at 777 South Santa Fe Avenue, Los

   Angeles, California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 42 of the First Amended Complaint and on that basis denies those

   allegations.

          43.     Plaintiff Unichappell Music Inc. (“Unichappell”) is a Delaware corporation with

   its principal place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 43 of the First Amended Complaint and on that basis denies those

   allegations.

          44.     Plaintiff Rightsong Music Inc. (“Rightsong Music”) is a Delaware corporation

   with its principal place of business at 777 South Santa Fe Avenue, Los Angeles, California

   90021. Plaintiff Cotillion Music, Inc. (“Cotillion”) is a Delaware corporation with its principal

   place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 44 of the First Amended Complaint and on that basis denies those

   allegations.

          45.     Plaintiff Intersong U.S.A., Inc. (“Intersong”) is a Delaware corporation with its

   principal place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 45 of the First Amended Complaint and on that basis denies those

   allegations.


                                                  17
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 19 of
                                       80




          46.     Chappell & Co. Inc. (“Chappell”) is a Delaware corporation with its principal

   place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 46 of the First Amended Complaint and on that basis denies those

   allegations.

          47.     Plaintiff Sony/ATV Music Publishing LLC (“Sony/ATV”) is a Delaware Limited

   Liability Company with its principal place of business at 25 Madison Avenue, New York, New

   York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 47 of the First Amended Complaint and on that basis denies those

   allegations.

          48.     Plaintiff EMI Al Gallico Music Corp. (“EMI Al Gallico”), an affiliate of

   Sony/ATV, is a Delaware corporation with its principal place of business at 25 Madison Avenue,

   New York, New York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 48 of the First Amended Complaint and on that basis denies those

   allegations.

          49.     Plaintiff EMI Algee Music Corp. (“EMI Algee”), an affiliate of Sony/ATV, is a

   Delaware corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 49 of the First Amended Complaint and on that basis denies those

   allegations.


                                                18
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 20 of
                                       80




          50.     Plaintiff EMI April Music Inc. (“EMI April”), an affiliate of Sony/ATV, is a

   Connecticut corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 50 of the First Amended Complaint and on that basis denies those

   allegations.

          51.     Plaintiff EMI Blackwood Music Inc. (“EMI Blackwood”), an affiliate of

   Sony/ATV, is a Connecticut corporation with its principal place of business at 25 Madison

   Avenue, New York, New York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 51 of the First Amended Complaint and on that basis denies those

   allegations.

          52.     Plaintiff Colgems-EMI Music Inc. (“EMI Colgems”), an affiliate of Sony/ATV, is

   a Delaware corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 52 of the First Amended Complaint and on that basis denies those

   allegations.

          53.     Plaintiff EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel Music

   (“EMI Full Keel”), an affiliate of Sony/ATV, is a New York corporation with its principal place

   of business at 25 Madison Avenue, New York, New York 10010.




                                                 19
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 21 of
                                       80




          Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 53 of the First Amended Complaint and on that basis denies those

   allegations.

          54.     Plaintiff EMI Consortium Songs, Inc., individually and d/b/a EMI Longitude

   Music (“EMI Longitude”), an affiliate of Sony/ATV, is a New York corporation with its

   principal place of business at 25 Madison Avenue, New York, New York 10010.

          Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 54 of the First Amended Complaint and on that basis denies those

   allegations.

          55.     EMI Entertainment World Inc. d/b/a EMI Foray Music (“EMI Entertainment”), an

   affiliate of Sony/ATV, is a Delaware corporation with its principal place of business at 25

   Madison Avenue, New York, New York 10010.

          Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 55 of the First Amended Complaint and on that basis denies those

   allegations.

          56.     EMI Jemaxal Music Inc. (“EMI Jemaxal”), an affiliate of Sony/ATV, is a

   Delaware corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010.

          Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 56 of the First Amended Complaint and on that basis denies those

   allegations.




                                               20
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 22 of
                                       80




          57.     Plaintiff EMI Feist Catalog Inc. (“EMI Feist”), an affiliate of Sony/ATV, is a New

   York corporation with its principal place of business at 25 Madison Avenue, New York, New

   York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 57 of the First Amended Complaint and on that basis denies those

   allegations.

          58.     Plaintiff EMI Miller Catalog Inc. (“EMI Miller”), an affiliate of Sony/ATV, is a

   New York corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 58 of the First Amended Complaint and on that basis denies those

   allegations.

          59.     Plaintiff EMI Mills Music, Inc. (“EMI Mills”), an affiliate of Sony/ATV, is a

   Delaware corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 59 of the First Amended Complaint and on that basis denies those

   allegations.

          60.     Plaintiff EMI Unart Catalog Inc. (“EMI Unart”), an affiliate of Sony/ATV, is a

   New York corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010.




                                                  21
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 23 of
                                       80




            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 60 of the First Amended Complaint and on that basis denies those

   allegations.

            61.   Plaintiff EMI U Catalog Inc. (“EMI U”), an affiliate of Sony/ATV, is a New York

   corporation with its principal place of business at 25 Madison Avenue, New York, New York

   10010.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 61 of the First Amended Complaint and on that basis denies those

   allegations.

            62.   Plaintiff Famous Music LLC (“Famous Music”) is a Delaware Limited Liability

   Company with its principal place of business at 25 Madison Avenue, New York, New York

   10010.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 62 of the First Amended Complaint and on that basis denies those

   allegations.

            63.   Plaintiff Jobete Music Co. Inc. (“Jobete”), an affiliate of Sony/ATV, is a

   Michigan corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010. Plaintiff Stone Agate Music (“Stone Agate”) is a division of Jobete.

            Answer:      Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 64 of the First Amended Complaint and on that basis denies those

   allegations.




                                                 22
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 24 of
                                       80




          64.     Plaintiff Screen Gems-EMI Music Inc. (“Gems-EMI”), an affiliate of Sony/ATV,

   is a Delaware corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010.

          Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 64 of the First Amended Complaint and on that basis denies those

   allegations.

          65.     Plaintiff Stone Diamond Music Corp. (“Stone”), an affiliate of Sony/ATV, is a

   Michigan corporation with its principal place of business at 25 Madison Avenue, New York,

   New York 10010.

          Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 65 of the First Amended Complaint and on that basis denies those

   allegations.

          66.     Plaintiff Universal Music Corp. (“UMC”) is a California corporation with its

   principal place of business at 2100 Colorado Avenue, Santa Monica, California 90404.

          Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 66 of the First Amended Complaint and on that basis denies those

   allegations.

          67.     Plaintiff Universal Music – MGB NA LLC (“MGB”) is a California Limited

   Liability Company with its principal place of business at 2100 Colorado Avenue, Santa Monica,

   California 90404.

          Answer:       Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 67 of the First Amended Complaint and on that basis denies those

   allegations.


                                                23
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 25 of
                                       80




          68.     Plaintiff Universal Music Publishing Inc. (“Universal Music Publishing”) is a

   California corporation with its principal place of business at 2100 Colorado Avenue, Santa

   Monica, California 90404.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 68 of the First Amended Complaint and on that basis denies those

   allegations.

          69.     Plaintiff Universal Music Publishing AB (“AB”) is a company organized under

   the laws of Sweden.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 69 of the First Amended Complaint and on that basis denies those

   allegations.

          70.     Plaintiff Universal Music Publishing Limited (“Publishing Limited”) is a

   company incorporated under the laws of England and Wales.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 70 of the First Amended Complaint and on that basis denies those

   allegations.

          71.     Plaintiff Universal Music Publishing MGB Limited (“MGB Limited”) is a

   company incorporated under the laws of England and Wales.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 71 of the First Amended Complaint and on that basis denies those

   allegations.

          72.     Plaintiff Universal Music – Z Tunes LLC (“Z Tunes”) is a California corporation

   with its principal place of business at 2100 Colorado Avenue, Santa Monica, California 90404.


                                                 24
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 26 of
                                       80




          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 72 of the First Amended Complaint and on that basis denies those

   allegations.

          73.     Plaintiff Universal/Island Music Limited (“Island”) is a company incorporated

   under the laws of England and Wales.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 73 of the First Amended Complaint and on that basis denies those

   allegations.

          74.     Plaintiff Universal/MCA Music Limited (“MCA Limited”) is a company

   incorporated under the laws of England and Wales.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 74 of the First Amended Complaint and on that basis denies those

   allegations.

          75.     Plaintiff Universal/MCA Music Publishing Pty. Limited (“MCA Publishing

   Limited”) is a company organized under the laws of the Australia.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 75 of the First Amended Complaint and on that basis denies those

   allegations.

          76.     Plaintiff Music Corporation of America, Inc. (“Music Corp.”) is a California

   corporation with its principal place of business at 2100 Colorado Avenue, Santa Monica,

   California 90404.




                                                 25
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 27 of
                                       80




          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 76 of the First Amended Complaint and on that basis denies those

   allegations.

          77.     Plaintiff Musik Edition Discoton GmbH (“Musik Edition”) is a company

   incorporated under the laws of Germany.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 77 of the First Amended Complaint and on that basis denies those

   allegations.

          78.     Plaintiff Polygram Publishing, Inc. (“Polygram Publishing”) is a California

   corporation with its principal place of business at 2100 Colorado Avenue, Santa Monica,

   California 90404.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 78 of the First Amended Complaint and on that basis denies those

   allegations.

          79.     Plaintiff Songs of Universal, Inc. (“Songs of Universal”) is a California

   corporation with its principal place of business at 2100 Colorado Avenue, Santa Monica,

   California 90404.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 79 of the First Amended Complaint and on that basis denies those

   allegations.

          80.     Plaintiffs   Warner   Chappell,    Warner-Tamerlane,   WC     Music,   W.C.M.,

   Unichappell, Rightsong Music, Cotillion, Intersong, Chappell, Sony/ATV, EMI Al Gallico, EMI

   Algee, EMI April, EMI Blackwood, EMI Colgems, EMI Full Keel, EMI Longitude, EMI


                                                    26
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 28 of
                                       80




   Entertainment, EMI Jemaxal, EMI Feist, EMI Miller, EMI Mills, EMI Unart, EMI U, Famous

   Music, Jobete, Stone Agate, Gems-EMI, Stone, UMC, MGB, Universal Music Publishing, AB,

   Publishing Limited, MGB Limited, Z Tunes, Island, MCA Limited, MCA Publishing Limited,

   Music Corp., Musik Edition, Polygram Publishing, and Songs of Universal are referred to herein

   collectively as the “Music Publisher Plaintiffs.”

          Answer:          Paragraph 80 of the First Amended Complaint does not contain factual

   allegations to which Defendant is obligated to respond.

          81.     The Music Publisher Plaintiffs are leading music publishers engaged in the

   business of acquiring, owning, publishing, licensing, and otherwise exploiting copyrighted

   musical compositions. Each invests substantial money, time, effort, and talent to acquire,

   administer, publish, license, and otherwise exploit such copyrights, on its own behalf and on

   behalf of songwriters and others who have assigned exclusive copyright interests to the Music

   Publisher Plaintiffs.

          Answer:          Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 81 of the First Amended Complaint and on that basis denies those

   allegations.

          82.     Plaintiffs own and/or control in whole or in part the copyrights and/or exclusive

   rights in innumerable popular sound recordings and musical compositions, including the sound

   recordings listed on Exhibit A and musical compositions listed on Exhibit B, both of which are

   illustrative and non-exhaustive. All of the sound recordings and musical compositions listed on

   Exhibits A and B have been registered with the U.S. Copyright Office.

          Answer:          Defendant admits that Exhibits A and B to the Complaint purport to list

   the works alleged by Plaintiffs in this action. Defendant lacks knowledge or information


                                                   27
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 29 of
                                       80




   sufficient to admit or deny the remaining allegations of Paragraph 82 of the First Amended

   Complaint and on that basis denies those allegations.

                                CHARTER AND ITS ACTIVITIES

          83.     Defendant Charter Communications, Inc. is a Delaware corporation, with its

   principal place of business at 400 Atlantic Street, Stamford, Connecticut 06901. Charter also

   maintains substantial operations and offices in Colorado, including in Greenwood Village,

   Colorado.

          Answer:        Defendant admits that Charter Communications, Inc. is a Delaware

   corporation but denies the remaining allegations in the first sentence in Paragraph 83 of the

   Complaint. Defendant admits that Charter Communications, Inc. operates an office in Colorado

   but denies the remaining allegations in Paragraph 83 of the Complaint.

          84.     Charter is one of the largest ISPs in the country. In 2015, Charter had more than 5

   million subscribers and today has more than 22 million subscribers. At all pertinent times,

   Charter’s customers, including those in Colorado, have paid substantial subscription fees for

   access to its high-speed Internet network, with Charter offering a tiered pricing structure whereby

   a subscriber can have even higher downloading speeds for a higher monthly fee.

          Answer:        Defendant admits that Charter operates as an Internet service provider.

   Defendant admits that, during the time period relevant to Plaintiffs’ allegations, Charter offered

   various products at different price points. Defendant admits that during 2015, it had

   approximately 6.7 million subscribers. Defendant admits that as of December 2019, it had

   approximately 29.2 subscribers. Defendant denies the remaining allegations in Paragraph 84 of

   the First Amended Complaint.

          85.     Many of Charter’s customers are motivated to subscribe to Charter’s service

   because it allows them to download music and other copyrighted content—including
                                                   28
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 30 of
                                       80




   unauthorized content—as efficiently as possible. Accordingly, in its consumer marketing

   material, including material directed to Colorado customers, Charter has touted how its service

   enables subscribers to download and upload large amounts of content at “blazing-fast Internet

   speeds.” Charter has told existing and prospective customers that its high-speed service enables

   subscribers to “download just about anything instantly,” and subscribers have the ability to

   “download 8 songs in 3 seconds.” Charter has further told subscribers that its Internet service

   “has the speed you need for everything you do online.” In exchange for this service, Charter has

   charged its customers monthly fees ranging in price based on the speed of service.

           Answer:         Defendant admits that, during the time period relevant to Plaintiffs’

   allegations, Charter offered various products at different price points. Defendant denies the

   remaining allegations in Paragraph 85 of the First Amended Complaint.

           86.     At the same time, Charter has consistently and actively engaged in network

   management practices to suit its own purposes. This includes monitoring for, and taking action

   against unwanted activity that might otherwise interfere with its provision of Internet service to

   its subscribers. But Charter has gone out of its way not to take action against subscribers

   engaging in repeated copyright infringement, for its own financial benefit and at the expense of

   the underlying owners and controllers of copyright interests, including Plaintiffs, ultimately

   forcing Plaintiffs to bring this litigation.

           Answer:         Defendant denies the allegations in Paragraph 86 of the First Amended

   Complaint.

           87.     At all pertinent times, Charter knew that its subscribers routinely used its

   networks for illegally downloading and uploading copyrighted works, especially music. As

   described below, Plaintiffs repeatedly notified Charter that many of its subscribers were actively


                                                  29
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 31 of
                                       80




   utilizing its service to infringe their works. Those notices gave Charter the specific identities of

   its infringing subscribers, referred to by their unique Internet Protocol (or “IP”) addresses. Yet

   Charter persistently turned a blind eye to the massive infringement of Plaintiffs’ works occurring

   over its network. Charter condoned the illegal activity because it was popular with subscribers

   and acted as a draw to attract and retain new and existing subscribers. Charter’s customers, in

   turn, purchased more bandwidth and continued using Charter’s services to infringe Plaintiffs’

   copyrights. Charter undoubtedly recognized that if it terminated or otherwise prevented repeat

   infringer subscribers from using its service to infringe, or made it less attractive for such use,

   Charter would enroll fewer new subscribers, lose existing subscribers, and ultimately lose

   revenue. For those account holders and subscribers who wanted to download files illegally at

   faster speeds, Charter obliged them in exchange for higher rates. In other words, the greater the

   bandwidth its subscribers required for pirating content, the more money Charter made.

          Answer:         Defendant denies the allegations in Paragraph 87 of the First Amended

   Complaint.

                             THE GLOBAL P2P PIRACY PROBLEM

                                          General Landscape

          88.     While the digital age has brought many benefits, one notable exception is its

   facilitation of unprecedented online piracy of music and other copyrighted works. As the

   Supreme Court has recognized, the level of copyright infringement on the Internet is

   “staggering.” Metro- Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 923 (2005).

          Answer:         Defendant admits that Paragraph 88 includes an accurate one-word quote

   from the Supreme Court of the United States, but Defendant denies the allegations in Paragraph

   88 of the Complaint that reflect the characterization of the Supreme Court’s opinion on the basis



                                                   30
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 32 of
                                       80




   that the opinion of the Supreme Court speaks for itself. Defendant denies the remaining

   allegations in Paragraph 88 of the First Amended Complaint.

          89.     Use of peer-to-peer (“P2P”) distribution systems has dominated unauthorized

   downloading and distribution of copyrighted music. P2P is a generic term used to refer to a

   decentralized network of users whereby each Internet-connected participant (i.e., a “peer” or a

   “node”) can act as both a supplier and consumer of content files. Early P2P services, such as

   Napster and KaZaA, have been replaced by even more robust and efficient systems, most notably

   a protocol called “BitTorrent.” The online piracy committed via BitTorrent is stunning in nature,

   speed, and scope. Utilizing a BitTorrent client—essentially a tool that manages the uploading and

   downloading of files through BitTorrent technology—persons connected to the Internet can

   locate, access, and download copyrighted content from other peers in the blink of an eye. They

   download copyrighted music from other network users, usually total strangers, and end up with

   complete digital copies of any music they desire—including entire catalogues of music—without

   payment to copyright owners or creators.

          Answer:        Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 89 of the First Amended Complaint, and on that basis denies those

   allegations.

          90.     BitTorrent is uniquely efficient in the way it facilitates illegal file transfers. On

   earlier P2P networks, a user wanting to download a music file would have to locate another

   Internet-connected peer with the desired file and download the entire file from that peer.

   BitTorrent facilitates much faster downloading by breaking each file into pieces, allowing users

   to download different pieces of content simultaneously from different peers. At the same time,

   the system allows users to begin disseminating the copyrighted content before the complete file


                                                   31
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 33 of
                                       80




   has even downloaded. This means that, at any given time, each user connected to the Internet can

   be both downloading and uploading different pieces of a file from, and to, multiple other users.

   Once a user has downloaded all the pieces, the file is automatically reassembled into its complete

   form and available for playback by the user. Needless to say, acquiring copyrighted music in this

   fashion eliminates the need to obtain it through legitimate channels and eliminates the

   requirement of paying a fee.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 90 of the First Amended Complaint, and on that basis denies those

   allegations.

          91.     Not surprisingly, then, during the time period in which the claims in this action

   arose, BitTorrent was used widely as a vehicle to infringe content online. In a report from

   January 2011, a survey conducted by the firm Envisional estimated that 11.4 percent of all

   Internet traffic involved the unauthorized distribution of non-pornographic copyrighted content

   via BitTorrent. In a report from September 24, 2013, another company, NetNames, estimated that

   99.97 percent of non-pornographic files distributed via BitTorrent systems infringe copyrights.

   To illustrate, in one well-publicized incident in 2015, millions of individual BitTorrent users

   downloaded an episode of HBO’s “Game of Thrones” within just 24 hours of its airing.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in the first or third sentences in Paragraph 91 of the First Amended Complaint, and on

   that basis denies those allegations. Defendant denies the remaining allegations in Paragraph 91 of

   the First Amended Complaint, and where the allegations in Paragraph 91 refer to reports,

   Defendant refers the Court to those reports for an accurate rendition of their contents.

             Plaintiffs’ Enforcement Activities and Charter’s Efforts to Thwart Them


                                                    32
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 34 of
                                       80




          92.     Over the past two decades, as P2P piracy became widespread, music and other

   copyright owners have employed litigation and other means to attempt to curtail the massive theft

   of their copyrighted works. Charter has been keenly aware of those efforts and the use of its

   network for P2P piracy, including the specific identities of subscribers using its network to

   infringe Plaintiffs’ works.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in the first sentence of Paragraph 92 of the First Amended Complaint, and on that

   basis denies those allegations. Defendant denies the remaining allegations in Paragraph 92 of the

   First Amended Complaint.

          93.     Indeed, Charter knew subscribers were using its network for such infringing

   activities as early as 2003. A number of record companies, including some of the Record

   Company Plaintiffs, initiated a multi-year effort to enforce their copyrights against persons using

   P2P systems to infringe copyrighted musical works directly. Because the copyright holders could

   only determine the unique IP addresses of an ISP’s infringing subscribers, but not their actual

   identities, they served subpoenas on Charter and other ISPs to obtain the infringing subscribers’

   names and contact information. Although Charter’s customer agreements allowed it to produce

   that information, and no real doubt existed as to their customers’ underlying infringement,

   Charter vigorously opposed the subpoenas, undermining the record companies’ efforts to curb

   direct infringement activity.

          Answer:         Defendant admits that theyit received and responded to subpoenas seeking

   information regarding certain of its subscribers. Defendant denies the remaining allegations in

   Paragraph 93 of the First Amended Complaint.




                                                   33
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 35 of
                                       80




          94.     As a result, the record companies were forced to pursue the slower and more

   expensive process of filing “John Doe” lawsuits to ascertain the infringers’ identities. In those

   litigations, Charter was required to provide identifying information about infringing subscribers.

   As Charter is aware, many of those cases resulted in judgments confirming its subscribers’

   liability for copyright infringement through Charter’s Internet service, including infringement of

   works owned or exclusively controlled by Plaintiffs.

          Answer:         Defendant denies the allegations in Paragraph 94 of the First Amended

   Complaint.

          95.     Thereafter, the Record Company Plaintiffs began sending notices to Charter (and

   other ISPs) identifying additional specific instances of its subscribers’ infringement through P2P

   activities. From 2012 through 2015, Charter received hundreds of thousands of notices, provided

   under penalty of perjury, detailing specific instances of its subscribers using P2P protocols on its

   network to distribute and copy Plaintiffs’ copyrighted content unlawfully both within, and

   beyond, the Charter network.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in the first sentence of Paragraph 95 of the First Amended Complaint, and on that

   basis denies those allegations.   Defendant admits that it received notices from third party, the

   RIAA, of which the only portion stated under penalty of perjury is that the RIAA was authorized

   to send the notice on behalf of its member companies in matters involving the infringement of

   their sound recordings, including enforcing their copyrights and common law rights on the

   Internet. Defendant denies the remaining allegations in Paragraph 95.

          96.     The infringement notices provided to Charter identify the unique IP address

   assigned to each user of Charter’s network, and the date and time the infringing activity was


                                                   34
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 36 of
                                       80




   detected. Only Charter, as the provider of the technology and system used to infringe, had the

   information required to match the IP address to a particular subscriber, and to contact that

   subscriber or terminate that subscriber’s service.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in the first sentence in Paragraph 96 of the First Amended Complaint, and on that

   basis denies those allegations. Defendant admits that Charter generally has the ability to match an

   IP address, accompanied with the date and time, to particular subscribers, with respect to at least

   some historic accounts, but denies that Charter has the ability to determine the identity of the

   individual using the device on its service.      Defendant denies the remaining allegations in

   Paragraph 96 of the Complaint.

          97.     Plaintiffs’ infringement notices notified Charter of clear and unambiguous

   infringing activity by Charter subscribers—that is, unauthorized downloading and distribution of

   copyrighted music. Charter’s subscribers had no legal basis or justification for downloading or

   distributing digital copies of Plaintiffs’ sound recordings and musical compositions to thousands

   or millions of strangers over the Internet. Tellingly, to the extent that Charter forwarded

   Plaintiffs’ infringement notices to subscribers accused of using Charter’s network to infringe,

   those subscribers did not challenge the claims of infringement by sending counter-notices to

   Charter contesting those claims (a process that Charter outlined and made available to its users).

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in the second sentence in Paragraph 97 of the Complaint, on that basis denies those

   allegations. Defendant admits that Charter generally has the ability to match an IP address,

   accompanied with the date and time, to particular subscribers, with respect to at least some

   historic accounts, but denies that Charter has the ability to determine the identity of the


                                                    35
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 37 of
                                       80




   individual using the device on its service.       Defendant denies the remaining allegations in

   Paragraph 97 of the First Amended Complaint.

          98.       Apart from attesting to the sheer volume of the infringing activity on its network,

   the infringement notices sent to Charter pointed to specific subscribers who were flagrant and

   serial infringers. The infringement notices identified tens of thousands of Charter subscribers

   engaged in blatant and repeated infringement of Plaintiffs’ copyrighted works. To cite just a few

   specific examples:

                   During a 623-day period, Charter’s subscriber with IP address 66.189.102.119
                    was identified in 220 infringement notices, which were sent on at least 184
                    separate days.

                   During a 395-day period, Charter’s subscriber with IP address 71.85.202.236 was
                    identified in 206 infringement notices, which were sent on at least 138 separate
                    days.

                   During a 547-day period, Charter’s subscriber with IP address 68.187.189.36 was
                    identified in 197 infringement notices, which were sent on at least 157 separate
                    days.

                   During a 363-day period, Charter’s subscriber with IP address 75.130.165.208
                    was identified in 189 infringement notices, which were sent on at least 123
                    separate days.

                   During a 393-day period, Charter’s subscriber with IP address 24.159.16.82 was
                    identified in 174 infringement notices, which were sent on at least 134 separate
                    days.

                   During a 304-day period, Charter’s subscriber with IP address 98.127.105.135
                    was identified in 54 infringement notices, which were sent on at least 53 separate
                    days.

   These examples and countless others amply illustrate that, rather than terminating repeat

   infringers—and losing subscription revenues—Charter simply looked the other way.

          Answer:          Defendant denies the allegations in Paragraph 98 of the First Amended

   Complaint.



                                                    36
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 38 of
                                       80




          99.     During all pertinent times, Charter had the full legal right, obligation, and

   technical ability to prevent or limit the infringements occurring on its network. Under Charter’s

   “Terms of Service/Policies,” which its subscribers agreed to as a condition of using its Internet

   service, Charter was empowered to exercise its right and ability to suspend or terminate a

   customer’s Internet access. Charter could do so for a variety of reasons, including a subscriber’s

   copyright infringement activity. Charter’s Copyright Policy expressly provided that “[i]f Charter

   receives more than one Notice of Copyright Infringement on the customer’s part, the customer

   may be deemed a ‘repeat copyright infringer . . . [and Charter] reserves the right to terminate the

   accounts of ‘repeat copyright infringers.’” (Emphasis added.)

          Answer:         Defendant admits that it maintains a Terms of Service and Acceptable Use

   Policy, and those documents speak for themselves. Charter denies the remaining allegations in

   Paragraph 99 of the First Amended Complaint.

          100.    Despite these alleged policies, and despite receiving hundreds of thousands of

   infringement notices from Plaintiffs, as well as thousands of similar notices from other copyright

   owners, Charter knowingly permitted specifically identified repeat infringers to continue to use

   its network to infringe. Rather than disconnect the Internet access of blatant repeat infringers to

   curtail their infringement, Charter knowingly continued to provide these subscribers with the

   Internet access that enabled them to continue to illegally download or distribute Plaintiffs’

   copyrighted works unabated. Charter’s provision of high-speed Internet service to known

   infringers materially contributed to these direct infringements.

          Answer:         Defendant denies the allegations in Paragraph 100 of the First Amended

   Complaint.




                                                   37
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 39 of
                                       80




          101.    Charter’s motivation for refusing to terminate or suspend the accounts of blatant

   infringing subscribers is simple: it valued corporate profits over its legal responsibilities. Charter

   did not want to lose subscriber revenue by terminating accounts of infringing subscribers.

   Retaining infringing subscribers provided a direct financial benefit to Charter. Nor did Charter

   want to risk the possibility that account terminations would make its service less attractive to

   other existing or prospective users. Moreover, Charter was simply disinterested in devoting

   sufficient resources to tracking repeat infringers, responding to infringement notices, and

   terminating accounts in appropriate circumstances. Considering only its own pecuniary gain,

   Charter ignored and turned a blind eye to flagrant, repeat violations by known specific

   subscribers using its service to infringe, thus facilitating and multiplying the harm to Plaintiffs.

   And Charter’s failure to police its infringing subscribers adequately was a draw to subscribers to

   purchase Charter’s services, so that the subscribers could then use those services to infringe

   Plaintiffs’ (and others’) copyrights. The specific infringing subscribers identified in Plaintiffs’

   notices, including the egregious infringers identified herein, knew Charter would not terminate

   their accounts despite receiving multiple notices identifying them as infringers, and they

   remained Charter subscribers to continue illegally downloading copyrighted works.

          Answer:         Defendant denies the allegations in Paragraph 101 of the First Amended

   Complaint.

          102.    The consequences of Charter’s support of and profit from infringement are

   obvious and stark. When Charter’s subscribers use Charter’s network to obtain infringing copies

   of Plaintiffs’ copyrighted works illegally, that activity undercuts the legitimate music market,

   depriving Plaintiffs and those recording artists and songwriters whose works they sell and license

   of the compensation to which they are entitled. Without such compensation, Plaintiffs, and their


                                                    38
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 40 of
                                       80




   recording artists and songwriters, have fewer resources available to invest in the further creation

   and distribution of high-quality music.

          Answer:         Defendant denies the allegations in Paragraph 102 of the First Amended

   Complaint and denies that Plaintiffs are entitled to any relief.

                                         CLAIMS FOR RELIEF

                           Count I – Contributory Copyright Infringement

          103.    Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1

   through 102 as if fully set forth herein.

          Answer:         Defendant incorporates by reference its responses to Paragraphs 1 through

   102 of the First Amended Complaint.

          104.    Charter and its subscribers do not have any authorization, permission, license, or

   consent to exploit the copyrighted sound recordings or musical compositions at issue.

          Answer:         Defendant lacks knowledge or information sufficient to admit or deny the

   allegations in Paragraph 104 of the Complaint and on that basis denies those allegations.

          105.    Charter’s subscribers, using Internet access and services provided by Charter,

   have unlawfully reproduced and distributed via BitTorrent, or other P2P networks, thousands of

   sound recordings and musical compositions for which Plaintiffs are the legal or beneficial

   copyright owners or exclusive licensees. The copyrighted works infringed by Charter’s

   subscribers, which have been registered with the U.S. Copyright Office, include those listed on

   Exhibits A and B, and many others. The foregoing activity constitutes direct infringement in

   violation of 17 U.S.C. §§ 106 and 501, et seq.

          Answer:         Paragraph 95105 contains legal conclusions to which no response is

   required. Defendant admits that Exhibits A and B to the First Amended Complaint purport to list

   the works alleged by Plaintiffs in this action. Defendant lacks knowledge or information
                                                    39
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 41 of
                                       80




   sufficient to admit or deny the remaining allegations in Paragraph 105 of the Complaint and on

   that basis denies those allegations.

          106.    Charter is liable as a contributory copyright infringer for the direct infringements

   described above. Through Plaintiffs’ infringement notices and other means, Charter had

   knowledge that its network was being used for infringement of Plaintiffs’ copyrighted works on a

   massive scale, and also knew of specific subscribers engaged in such repeated and flagrant

   infringement. Nevertheless, Charter facilitated, encouraged, and materially contributed to such

   infringement by continuing to provide its network and the facilities necessary for its subscribers

   to commit repeated infringements. Charter had the means to withhold that assistance upon

   learning of specific infringing activity by specific users but failed to do so.

          Answer:         Paragraph 106 contains legal conclusions to which no response is required.

   To the extent a response is required, Defendant denies the allegations contained in Paragraph 106

   of the First Amended Complaint.

          107.    By purposefully ignoring and turning a blind eye to its subscribers’ flagrant and

   repeated infringements, Charter knowingly caused and materially contributed to the unlawful

   reproduction and distribution of Plaintiffs’ copyrighted works, including but not limited to those

   listed on Exhibits A and B hereto, in violation of Plaintiffs’ exclusive rights under the copyright

   laws of the United States.

          Answer:         Paragraph 107 contains legal conclusions to which no response is required.

   Defendant admits that Exhibits A and B to the First Amended Complaint purport to list the

   works alleged by Plaintiffs in this action. To the extent a response is required, Defendant denies

   the allegations contained in Paragraph 107 of the First Amended Complaint.




                                                     40
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 42 of
                                       80




          108.    Each infringement of Plaintiffs’ copyrighted sound recordings and musical

   compositions constitutes a separate and distinct act of infringement. Plaintiffs’ claims of

   infringement against Charter are timely pursuant to tolling agreements.

          Answer:         Paragraph 108 contains legal conclusions to which no response is required.

   To the extent a response is required, Defendant denies the allegations contained in Paragraph 108

   of the First Amended Complaint.

          109.    The foregoing acts of infringement by Charter have been willful, intentional, and

   purposeful, in blatant disregard of Plaintiffs’ rights. Indeed, the sound recordings on Exhibit A

   and the musical compositions on Exhibit B represent works infringed by Charter’s subscribers

   after those particular subscribers were identified to Charter in multiple infringement notices.

          Answer:         Paragraph 109 contains legal conclusions to which no response is required.

   To the extent a response is required, Defendant denies the allegations contained in Paragraph 109

   of the First Amended Complaint.

          110.    As a direct and proximate result of Charter’s willful infringement of Plaintiffs’

   copyrights, Plaintiffs are entitled to statutory damages pursuant to 17 U.S.C. § 504(c), in an

   amount of up to $150,000 with respect to each work infringed, or such other amount as may be

   proper under 17 U.S.C. § 504(c). Alternatively, at Plaintiffs’ election, Plaintiffs shall be entitled

   to their actual damages pursuant to 17 U.S.C. § 504(b), including Charter’s profits from the

   infringements, as will be proven at trial.

          Answer:         Paragraph 110 contains legal conclusions to which no response is required.

   To the extent a response is required, Defendant denies the allegations contained in Paragraph 110

   of the First Amended Complaint.




                                                    41
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 43 of
                                       80




          111.     Plaintiffs also are entitled to their attorneys’ fees and full costs pursuant to 17

   U.S.C. § 505.

          Answer:         Paragraph 111 contains legal conclusions to which no response is required.

   To the extent a response is required, Defendant denies the allegations contained in Paragraph 111

   of the First Amended Complaint.

                             Count II – Vicarious Copyright Infringement

          112.     Plaintiffs repeat and re-allege each and every allegation contained in paragraphs 1

   through 111 as if fully set forth herein.

          Answer:         Pursuant to the Federal Rules of Civil Procedure and the Court’s Order,

   dated March 4, 2020 (Dkt. No. 141), Charter is not yet required to respond to this allegation and

   reserves its rights accordingly.Defendant incorporates by reference its responses to Paragraphs 1

   through 111 of the First Amended Complaint.

          113.     Charter and its subscribers have no authorization, license, or other consent to

   exploit the copyrighted sound recordings or musical compositions at issue.

          Answer:         Pursuant to the Federal Rules of Civil Procedure and the Court’s Order,

   dated March 4, 2020 (Dkt. No. 141), Charter is not yet required to respond to this allegation and

   reserves its rights accordingly.Defendant lacks knowledge or information sufficient to admit or

   deny the allegations in Paragraph 113 of the First Amended Complaint and on that basis denies

   those allegations.

          114.     Charter’s subscribers, using Internet access and services provided by Charter,

   have unlawfully reproduced and distributed via BitTorrent or other P2P services thousands of

   sound recordings and musical compositions of which Plaintiffs are the legal or beneficial

   copyright owners or exclusive licensees. The copyrighted works infringed by Charter’s

   subscribers, which have been registered with the U.S. Copyright Office, include those listed on
                                                   42
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 44 of
                                       80




   Exhibits A and B, and many others. The foregoing activity constitutes direct infringement in

   violation of 17 U.S.C. §§ 106 and 501, et seq.

          Answer:         Pursuant to the Federal Rules of Civil Procedure and the Court’s Order,

   dated March 4, 2020 (Dkt. No. 141), Charter is not yet required to respond to this allegation and

   reserves its rights accordingly.Defendant admits that Exhibits A and B to the First Amended

   Complaint purport to list the works alleged by Plaintiffs in this action. Defendant lacks

   knowledge or information sufficient to admit or deny the remaining allegations of Paragraph 114

   of the First Amended Complaint and on that basis denies those allegations.

          115.    Charter is liable as a vicarious copyright infringer for the direct infringements

   described above. Charter has the legal and practical right and ability to supervise and control the

   infringing activities that occur through the use of its network, and at all relevant times has had a

   financial interest in, and derived direct financial benefit from, the infringing use of its network.

   Charter has derived an obvious and direct financial benefit from its customers’ infringement. The

   ability to use Charter’s high-speed Internet facilities to illegally download Plaintiffs’ copyrighted

   works has served to draw, maintain, and generate higher fees from paying subscribers to

   Charter’s service. Among other financial benefits, by failing to terminate the accounts of specific

   repeat infringers known to Charter, Charter has profited from illicit revenue through user

   subscription fees that it would not have otherwise received from repeat infringers, as well as new

   subscribers drawn to Charter’s services for the purpose of illegally downloading copyrighted

   works. The specific infringing subscribers identified in Plaintiffs’ notices, including the

   egregious infringers identified herein, knew Charter would not terminate their accounts despite

   receiving multiple notices identifying them as infringers, and they remained Charter subscribers

   to continue illegally downloading copyrighted works.


                                                    43
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 45 of
                                       80




          Answer:         Pursuant to the Federal Rules of Civil Procedure and the Court’s Order,

   dated March 4, 2020 (Dkt. No. 141), Charter is not yet required to respond to this allegation and

   reserves its rights accordingly.Paragraph 115 contains legal conclusions to which no response is

   required. To the extent a response is required, Defendant denies the allegations contained in

   Paragraph 115 of the First Amended Complaint.

          116.    Charter is vicariously liable for the unlawful reproduction and distribution of

   Plaintiffs’ copyrighted works, including but not limited to those listed on Exhibits A and B

   hereto, in violation of Plaintiffs’ exclusive rights under the copyright laws of the United States.

          Answer:         Pursuant to the Federal Rules of Civil Procedure and the Court’s Order,

   dated March 4, 2020 (Dkt. No. 141), Charter is not yet required to respond to this allegation and

   reserves its rights accordingly.Paragraph 116 contains legal conclusions to which no response is

   required. To the extent a response is required, Defendant denies the allegations contained in

   Paragraph 116 of the First Amended Complaint.

          117.    Each infringement of Plaintiffs’ copyrighted sound recordings and musical

   compositions constitutes a separate and distinct act of infringement. Plaintiffs’ claims of

   infringement against Charter are timely pursuant to tolling agreements.

          Answer:         Pursuant to the Federal Rules of Civil Procedure and the Court’s Order,

   dated March 4, 2020 (Dkt. No. 141), Charter is not yet required to respond to this allegation and

   reserves its rights accordingly.Paragraph 117 contains legal conclusions to which no response is

   required. To the extent a response is required, Defendant denies the allegations contained in

   Paragraph 117 of the First Amended Complaint.

          118.    The foregoing acts of infringement by Charter have been willful, intentional, and

   purposeful, in blatant disregard of Plaintiffs’ rights. Indeed, the sound recordings on Exhibit A


                                                    44
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 46 of
                                       80




   and the musical compositions on Exhibit B are works infringed by Charter’s subscribers after

   those particular subscribers were identified to Charter in multiple prior infringement notices.

          Answer:         Pursuant to the Federal Rules of Civil Procedure and the Court’s Order,

   dated March 4, 2020 (Dkt. No. 141), Charter is not yet required to respond to this allegation and

   reserves its rights accordingly.Paragraph 118 contains legal conclusions to which no response is

   required. To the extent a response is required, Defendant denies the allegations contained in

   Paragraph 118 of the First Amended Complaint.

          119.     As a direct and proximate result of Charter’s willful infringement of Plaintiffs’

   copyrights, Plaintiffs are entitled to statutory damages, pursuant to 17 U.S.C. § 504(c), in an

   amount of up to $150,000 with respect to each work infringed, or such other amount as may be

   proper under 17 U.S.C. § 504(c). Alternatively, at Plaintiffs’ election, pursuant to 17 U.S.C. §

   504(b), Plaintiffs shall be entitled to their actual damages, including Charter’s profits from the

   infringements, as will be proven at trial.

          Answer:         Pursuant to the Federal Rules of Civil Procedure and the Court’s Order,

   dated March 4, 2020 (Dkt. No. 141), Charter is not yet required to respond to this allegation and

   reserves its rights accordingly.Paragraph 119 contains legal conclusions to which no response is

   required. To the extent a response is required, Defendant denies the allegations contained in

   Paragraph 119 of the First Amended Complaint.

          120.     Plaintiffs are further entitled to their attorneys’ fees and full costs pursuant to 17

   U.S.C. § 505.

          Answer:         Pursuant to the Federal Rules of Civil Procedure and the Court’s Order,

   dated March 4, 2020 (Dkt. No. 141), Charter is not yet required to respond to this allegation and

   reserves its rights accordingly.Paragraph 120 contains legal conclusions to which no response is


                                                    45
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 47 of
                                       80




   required. To the extent a response is required, Defendant denies the allegations contained in

   Paragraph 120 of the First Amended Complaint.

                                         PRAYER FOR RELIEF

           Plaintiffs’ Prayer for Relief contains legal conclusions to which no response is required.

   To the extent a response is required, Defendant denies any allegations associated with Plaintiffs’

   Prayer for Relief and denies that Plaintiffs are entitled to any relief.

                                        JURY TRIAL DEMAND

           Defendant demands a trial by jury of all issues that are so triable.

                  FIRST AMENDED AFFIRMATIVE DEFENSES TO COUNT I

           Defendant identifies the following affirmative defenses to Count I and reserves the right

   to raise additional defenses as discovery proceeds. Defendant also reserves the right to assert

   affirmative defenses to Count II, if and when Charter is required to answer Count II. Defendant

   does not assume the burden of proof on any issue, however characterized, on which it does not

   bear that burden. Defendant reserves all affirmative defenses not stated herein under Rule 8(c) of

   the Federal Rules of Civil Procedure and any other defense at law or in equity that may now exist

   or in the future be available based upon discovery and further investigation in this case.

           1.      The Complaint, and each cause of action within it, fails to state facts sufficient to

                   constitute a cause of action.

           2.      The statute of limitations bars Plaintiffs’ claims to the extent Plaintiffs allege

                   infringements that accrued outside the three year limitations period, including any

                   applicable tolling of the limitations period.

           3.      Plaintiffs’ claims are barred by their failure to join indispensable parties.,

   including pursuant to the Court’s April 20, 2020 Order (ECF 163).



                                                     46
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 48 of
                                       80




         1.    4. Plaintiffs’ claims are barred or its damages are limited because any

               infringement was innocent and was not willful.

         5.    Plaintiffs’ claims based upon secondary liability are barred because Plaintiffs

               cannot establish primary liability.

         6.    Plaintiffs’ claims based on contributory liability are barred because Defendant did

               not have the requisite knowledge of the alleged primary infringement and did not

               cause, encourage, or induce the alleged primary infringement.

         7.    Plaintiffs’ claims based on contributory liability are barred because Defendant did

               not materially contribute to the alleged primary infringement.

         2     8. Plaintiffs’ claims are barred because Defendant’s ISP service has substantial

               non- infringing uses.

         3     9. Plaintiffs’ claims are barred by the doctrine of copyright misuse.

         4.    10. Plaintiffs’ failure to mitigate damages bars their claims or limits their

               recovery.

         5     11. The doctrine of unclean hands bars Plaintiffs’ claims.

         12.   The doctrines of waiver and estoppel bar Plaintiffs’ claims.

         13.   Plaintiffs’ claims are barred to the extent they do not own copyrights in the works

               underlying their claims.

         14.   The Court lacks subject matter jurisdiction over claims that depend upon works

               for which Plaintiffs have not obtained copyright registrations.

         15.   To the extent that Plaintiffs or their predecessors did not register copyrights before

               alleged infringements or within three months of first publication of published




                                                 47
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 49 of
                                       80




                  works, the failure to register timely bars Plaintiffs’ claims for statutory damages

                  and attorneys’ fees.

          6.      16. To the extent that Plaintiffs rely upon copyright registrations that rest upon

                  misstatements or fraud, those misstatements or fraud bar Plaintiffs’ claims.

          7       17. To the extent that Plaintiffs failed to comply with renewal, notice, and

                  registration requirements and/or other formalities, Plaintiffs’ claim are barred.

          18.     Plaintiffs’ claims are barred because the statutory damages sought are

                  unconstitutionally excessive and disproportionate to any actual damages that may

                  be sustained, in violation of the Due Process clause of the U.S. Constitution.

          19.     Application of the Copyright Act and its remedies to the conduct of Defendant

                  and their customers as Plaintiffs request would violate due process.

          20.     Plaintiffs’ claims are barred by the First Amendment to the United States

                  Constitution.

   8.             21. To the extent that Plaintiffs can establish any underlying direct or secondary

                  infringement, Defendant’s liability and Plaintiffs’ remedies are limited because

                  Defendant qualifies for “safe harbor” under the Digital Millennium Copyright Act

                  (“DMCA”) 17 U.S.C. § 512(a).

                              FIRST AMENDED COUNTERCLAIMS

          Defendant Charter Communications, Inc. (“Charter” or “Defendant”), by and through its

   counsel, hereby asserts counterclaims to Count I of Plaintiffs’ First Amended Complaint against

   Plaintiffs as follows:

   I.     Introduction

          1.      Charter is an Internet service provider (“ISP”) that provides its customers access

   to the Internet. As part of its ISP services, Charter does not store its subscribers’ content on its
                                                   48
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 50 of
                                       80




   servers. Charter does not host websites that index infringing files. Charter does not create or

   distribute peer-to-peer file-sharing software or other file-sharing software. Nevertheless,

   Plaintiffs seek to impose secondary liability on Charter for alleged copyright infringement by its

   subscribers, in an effort to create a substantial new set of liabilities and burdens for ISPs.

             2.    This Court has original subject matter jurisdiction over Charter’s counterclaims

   pursuant to 28 U.S.C. §§ 1331, 1367, and 1338(a).

   II.       Factual Allegations

             A.    Charter’s Business

             3.    Charter is one of the largest communications companies in the country, offering a

   variety of services, including cable, telephone, and Internet access services.

             4.    Charter provides Internet service to both residential subscribers and businesses. Its

   high-speed Internet service provides some twenty nine29 million U.S. customers with Internet

   connections across 41 states.

             5.    As an ISP, Charter provides its customers with a gateway to the Internet, which

   has become virtually indispensable to functioning in the modern world.

             6.    The Internet provides access to a host of services, some of them critical.

   Individuals rely on Internet access to obtain services in the areas of healthcare, employment,

   education, banking, commerce, social interaction, news and entertainment, and many others.

             7.    As the Supreme Court recently emphasized in the case of Packingham v. North

   Carolina, for many people the Internet provides “the principal sources for knowing current

   events, checking ads for employment, speaking and listening in the modern public square, and

   otherwise exploring the vast realms of human thought and knowledge.” 137 S. Ct. 1730, 1737

   (2017).


                                                     49
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 51 of
                                       80




          8.      The critical importance of the Internet has been highlighted in the current

   COVID-19 global pandemic. With much of the country currently under some form of shelter in

   place directive or order, hundreds of thousands of people across the country are working or

   attending classes from home and relying on high speed internet access to make that possible. To

   ease the strain in this challenging time, Charter is offering free Spectrum broadband internet and

   Wi-Fi access for 60 days to households with K-12 and/or college students who do not already

   have a Spectrum broadband subscription. Charter is also opening its Wi-Fi hotspots across its

   footprint for public use.

          9.      8. A subscriber loosinglosing Internet access can have devastating consequences.

          10      9. As an ISP, Charter provides connections and enables connected computers to

   access the Internet.

          11      10. Charter provides Internet access service to its residential subscribers for a flat

   monthly fee.

          12.     11. Charter cannot remove third-party material from the Internet unless that

   material is stored on Charter’s own servers. Charter cannot control what its customers store on

   their own or others’ computers.

          13      12. Charter has no ability to remove or take down infringing content from its

   customers’ computers. Charter cannot restrict, or even detect, the specific content that its

   customers access or share.

          14      13. Charter cannot supervise the online activities of its customers. Nor can Charter

   control its customers’ conduct online. While Charter could disable its customers’ ability to access

   its ISP system, or terminate customers’ accounts, that does not give Charter control over its




                                                   50
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 52 of
                                       80




   customers’ conduct online. For example, a Charter subscriber could access the Internet through

   other accounts or public networks.

           15.       14. Charter also cannot determine whether one of its subscribers is using the

   network, as opposed to someone else using the subscriber’s account, with or without the

   subscriber’s permission to do so.

           16.       15. Charter does not control the Internet.

           17        16. The privacy of its customers is of paramount concern to Charter. Internet users

   frequently transmit private and sensitive information, and trust their ISP to safeguard their

   privacy and security.

           18        17. Charter does not spy on its customers or monitor their Internet traffic. Even if

   it could do so—and it cannot—it would not. Engaging in surveillance in such a fashion would

   violate Charter’s policies, ethics, and corporate culture.

           19.       18. Operating an ISP service—and safeguarding customers and other Internet

   users—entails responding to a number of potential abuses such as security threats, invasion of

   privacy, identity theft, denial of service attacks, botnets or other malware (such as viruses,

   spyware, and worms), spam, fraud, phishing scams, copyright infringement, and a host of others.

           20        19. Charter’s Subscriber Security Services Team manages issues like these that

   threaten Charter’s network or customers, as well as other abuses of Charter’s system. This team

   is tasked with protecting Charter’s customer -facing networks and services by assessing and

   responding to security threats and attacks, and coordinating threat -mitigation activities with the

   appropriate organizations and external agencies to ensure a safe and secure communications

   infrastructure.




                                                      51
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 53 of
                                       80




           21.     20. Among other things, the Subscriber Security Services Team assists law

   enforcement and cooperates with other ISPs to combat security and privacy threats, addresses

   internal security issues, assists customers, and processes copyright infringement notices that

   Charter receives from copyright owners and their agents.

           B.      Charter’s Receipt of Copyright Infringement Notices

           22.     21. When Charter receives a copyright infringement notice alleging copyright

   infringement from a third party, it reviews the notice to ensure that it complies with Charter’s

   policies. Among other things, Charter requires the sender of a copyright infringement notice to

   identify the copyrighted work claimed to have been infringed and to identify the material that is

   claimed to be infringing. Copyright infringement notices must also comply with Charter’s other

   policies, including Charter’s privacy policy.

           23      22. Charter reserves the right to terminate subscribers and account holders who

   repeatedly infringe copyrights, and Charter’s policy is to terminate repeat infringers when Charter

   deems it appropriate to do so. Charter informs its subscribers and account holders of this policy.

           24      23. Charter cannot verify infringement notices that it receives. In particular,

   Charter cannot verify whether the information in a notice is accurate.

           25      24. Charter cannot itself detect infringement, and cannot determine whether

   infringing content is crossing its network. Charter cannot control or examine material that is on

   its subscribers’ computers. Even if it could, doing so would violate Charter’s policies and violate

   its users’ privacy.

           26.     25. Copyright infringement notices that Charter receives for its ISP service always

   refer to acts of alleged infringement that occurred in the past. Charter cannot examine the content




                                                   52
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 54 of
                                       80




   a customer allegedly made available in the past, detect what the customer did with that content,

   or know whether a subscriber was authorized to possess, reproduce, or distribute that content.

             27.    26. Charter cannot confirm whether the sender of a notice actually owns the

   copyright for an allegedly infringed work, nor whether the sender is authorized to send notices on

   behalf of the true owner. Charter cannot determine the true owner of the copyright for an

   allegedly infringed work.

             28     27. Charter cannot control alleged infringement on the Internet. Charter cannot

   supervise or control what its customers store on their computers, and cannot look at, locate, or

   remove any content that its customers may be uploading, downloading, or accessing through its

   ISP service.

             29.    28. With respect to business customers, terminating an account would sever

   access to multiple potentially innocent end -users. This is particularly the case with business

   customers that may be regional or local ISPs, through which hundreds, thousands, or even tens or

   hundreds of thousands of potentially innocent end -users’ internet access could be severed due to

   the alleged acts of a single end -user.

             C.     Charter’s Abuse Tracking System

             30     29. In this case, Plaintiffs seek relief for claims of infringement that accrued from

   March 24, 2013 through May 17, 2016 (the “Claim Period”).34




   34
        The Universal Plaintiffs seek relief for claims that accrued on or after March 24,
        2013; the Sony Music Plaintiffs and Warner Plaintiffs seek relief for claims that accrued on
        or
        after April 18, 2013; and the Sony/ATV and EMI Plaintiffs seek relief for claims that accrued o
        n
        or after June 15, 2013.
                                                     53
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 55 of
                                       80




          31.        30. During the Claim Period, Charter received different types of notifications

   concerning its ISP system. This included security notices, notices about system issues, copyright

   infringement notices, and others.

          32.        31. Prior to and throughout the Claim Period, Charter utilized a system called

   “CATS”—Charter Abuse Tracking System—to partially automate the handling of abuse

   notifications that Charter receives. Among other things, Charter’s Subscriber Security Services

   Team used CATS as a tool for processing and addressing copyright infringement notices. This

   allowed Charter to process, respond to, and to address such notices more efficiently.

          33.        32. Automation is important, because manual processing of incoming abuse

   complaints is infeasible for all but the smallest ISP networks in light of the automated techniques

   used by spammers that generate a high volume of abuse complaints. Automation also decreases

   the risk that complaints from copyright owners could get lost in the flood of other abuse

   complaints.

          34.        33. CATS converted copyright infringement notices that meet Charter’s basic

   requirements into “tickets.” CATS also stored a copy of the copyright notices received (if any)

   per subscriber.

          35         34. Accepting and processing notices is both time -consuming and costly,

   requiring multiple systems and numerous personnel to work in coordination. Charter incurs costs

   in connection with undertaking these actions, as well.

          36         35. During the Claim Period, Charter processed notices received from Plaintiffs,

   in accordance with its policies and CATS and forwarded those notices to accused subscribers

   reminding them that infringing copyright violates Charter’s Acceptable Use Policy and




                                                    54
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 56 of
                                       80




   emphasizing that they should take immediate action to stop the exchange of any infringing

   material.

          D.         The Copyright Alert System (CAS)

          37.        36. In July 2011, all of the major record companies and movie studios, along with

   their industry representatives, the RIAA and the Motion Picture Association of America

   (“MPAA”), and five of the largest ISPs in the United States collectively entered into the

   Copyright Alert System Memorandum of Understanding (“CAS MOU”) to establish a

   “Copyright Alert System” (the “CAS”).

          38.        37. Under the CAS, signatory content owners or their representatives, which

   included the RIAA and MPAA, could send notices of alleged copyright infringement (“ISP

   Notices”) to ISPs. The ISPs would accept and process the ISP Notices.

          39         38. If an ISP received an ISP Notice that could be associated with the account of a

   particular ISP subscriber, then the ISP would send a notification—called a Copyright Alert—to

   the subscriber.

          40         39. Under the CAS MOU, participating ISPs were required to accept and process

   only a limited volume of ISP Notices. The CAS MOU also provided that a participating ISP

   could temporarily cease processing ISP Notices if it received more than its business processes

   and systems could reasonably address.

          41.        40. After an ISP had forwarded 6six Copyright Alerts to a single subscriber, the

   ISP was not required to forward any subsequent Copyright Alerts, regardless of the fact that the

   subscriber might be the subject of multiple, subsequent infringement notices.

          42         41. Further, an ISP was not required to forward more than one Copyright Alert to

   a single subscriber within a seven-day grace period, to give an affected subscriber time to review


                                                     55
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 57 of
                                       80




   each Copyright Alert pertaining to such subscriber’s account and to take appropriate steps to

   avoid receipt of further Copyright Alerts.

          43.     42. The participating ISPs were required to track the number of notices their

   subscribers received so that the information could be provided to the content owners (or their

   representatives), so that the content owners could institute infringement actions directly against

   the subscribers—not the ISPs.

          44      43. The CAS did not require ISPs to terminate subscribers who were repeatedly

   accused of infringement.

          45.     44. At least some of Plaintiffs are, and during the Claim Period were, well aware

   of the provisions of the CAS MOU.

          46.     45. On information and belief, all of the Warner Plaintiffs are, or during the

   Relevant Time Period were, affiliates, subsidiaries, or successors of signatories to the CAS

   MOU.

          47.     46. On information and belief, all of the Sony Music Plaintiffs are, or during the

   Relevant Time Period were, affiliates, subsidiaries, or successors of signatories to the CAS

   MOU.

          48      47. On information and belief, all of the Sony/ATV and EMI Plaintiffs are, or

   during the Relevant Time Period were, affiliates, subsidiaries, or successors of signatories to the

   CAS MOU.

          49      48. On information and belief, all of the Universal Plaintiffs are, or during the

   Relevant Time Period were, affiliates, subsidiaries, or successors of signatories to the CAS

   MOU.

          50.     49. The RIAA was a signatory to the CAS MOU.


                                                   56
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 58 of
                                       80




          51.     50. On information and belief, all of the Record Company Plaintiffs were

   members of the RIAA during the Relevant Time Period or were affiliates, subsidiaries, or

   partners of RIAA members.45

          52.     51. Charter was also aware of the CAS MOU during the Relevant Time Period;

   however, Charter was not a signatory to the CAS MOU.

          53.     52. On information and belief, one goal of the CAS MOU was to establish

   industry standard practices for entertainment industry copyright owners to submit copyright

   infringement notices to ISPs, and for ISPs to process such notices and inform their subscribers of

   infringement allegations against them.

          54      53. Content owners participating in the CAS MOU (including some of Plaintiffs

   here) and participating ISPs (including SBC Internet Services, Verizon Online, Comcast Cable

   Communications Management, CSC Holdings, and Time Warner Cable) established the Center

   for Copyright Information (the “CCI”).

          55.     54. An express goal of the CCI was “facilitating the involvement of

   non-participating ISPs in … the Copyright Alert program.”

          56.     55. In May 2014, RIAA Chairman and CEO Cary Sherman described the Center

   for Copyright InformationCCI as “a model for success.”56 Mr. Sherman lauded “the Alert

   program and all its accomplishments.” He stated that the CAS was “moving the needle,” and

   acknowledged that as the CAS program progressed, “there were fewer and fewer Alerts sent at

   each level.”
   45
      The “Record Company Plaintiffs” are comprised of Plaintiffs WRI, Atlantic, Bad Boy,
      Elektra, FBR, Lava, Maverick, Nonesuch, The All Blacks, Warner Music, Warner
      Records/SIRE, WEA, Sony, Arista Music, Arista Records, LaFace, Provident, Sony Latin,
      Century, Volcano, Zomba, UMG, and Capitol Records, as defined in Paragraph 37 of
      Plaintiffs’ First Amended Complaint.
   56
      Cary Sherman, “CCI: A Model for Success,” RIAA.com (May 28, 2014) (available online at
      https://www.riaa.com/cci-a-model-for-success/).
                                                  57
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 59 of
                                       80




          57.        56. Further, upon information and belief, early reports note that merely sending

   notices had a meaningful impact on reducing infringement, as evidenced by the fact that fewer

   subscribers continued to receive subsequent alerts. Further, the CCI believed that the program

   would be effective against the vast majority of subscribers engaged in on-line infringement and

   that “very few subscribers, after repeated alerts, will persist (or allow others to persist) in the

   content theft.”

          58         57. Importantly, the CAS MOU required that the ISPs provide data to the content

   owners and/or their representatives, so that the participants cancould assess the effectiveness of

   the program.

          E.         Plaintiffs Withdrawal of Works for Which They Sent Copyright

                     Infringement Notices to Charter

          59         Upon information and belief, the Record Company Plaintiffs claim to own or

   control the vast majority of music sold in the United States.

          60.        58. On information and belief, the Record Company Plaintiffs, through their agent

   the RIAA, engaged the services of rights -enforcement company MarkMonitor to monitor and

   detect infringing activity and send notices alleging copyright infringement to Charter.

   MarkMonitor markets itself as an “antipiracy solution.”

          61.        59. On March 22, 2019, Plaintiffs sued Charter for contributory infringement and

   vicarious liability, alleging that Charter’s subscribers had infringed at least 11,482 sound

   recordings and music compositions (the “works in suit”). The works in suit are listed on Exhibits

   A and B to Plaintiffs’ original complaintOriginal Complaint.

          62         60. In connection with these allegations, Plaintiffs claimed that they “own and/or

   control in whole or in part the copyrights and/or exclusive rights” in the works in suit.


                                                     58
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 60 of
                                       80




             63.    61. In connection with these allegations, Plaintiffs claimed that between March

   24, 2013 and May 17, 2016, their “representatives … sent hundreds of thousands of statutory

   infringement notices to Charter, under penalty of perjury,” claiming that Charter’s subscribers

   infringed the works in suit. The Music Publisher Plaintiffs67 did not send any notices, however,

   as the notices were sent only on behalf of the Record Company Plaintiffs’ representative, the

   RIAA.

             64     62. On January 15, 2020, Plaintiffs amended the list of works in suit, removing

   over 450 works from this case (the “Dropped Works”).

             65.    63. The Record Company Plaintiffs dropped 272 sound recordings and the Music

   Publisher Plaintiffs dropped 183 music compositions.

             66.    64. Upon information and belief, Plaintiffs dropped at least some of these works

   because, contrary to their allegations, they do not “own and/or control in whole or in part the

   copyrights and/or exclusive rights” to the works.

             67.    For many of the Dropped Works, the claimant listed on the U.S. Copyright Office

   registration certificate is an entity other than the formerly asserting Plaintiff. Based on review of

   other publicly available information, these claimant-entities appear independent from the

   formerly asserting Plaintiff. On information and belief, Plaintiffs sent infringement notices for

   these Dropped Works despite lacking the right to do so.



   67
        The “Music Publisher Plaintiffs” is comprised of Plaintiffs Warner Chappell,
        Warner-Tamerlane, WC Music, W.C.M., Unichappell, Rightsong Music, Cotillion, Intersong,
        Chappell, Sony/ATV, EMI Al Gallico, EMI Algee, EMI April, EMI Blackwood, EMI
        Colgems, EMI Full Keel, EMI Longitude, EMI Entertainment, EMI Jemaxal, EMI Feist, EMI
        Miller, EMI Mills, EMI Unart, EMI U, Famous Music, Jobete, Stone Agate, Gems-EMI,
        Stone, UMC, MGB, Universal Music Publishing, AB, Publishing Limited, MGB Limited, Z
        Tunes, Island, MCA Limited, MCA Publishing Limited, Music Corp., Musik Edition,
        Polygram Publishing, and Songs of Universal, as defined in Paragraph 80 of Plaintiffs’ First
        Amended Complaint.
                                                    59
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 61 of
                                       80




           68.     65. Indeed, Plaintiffs only dropped these works after they were ordered in this

   case to produce further documentation relating to their purported ownership or ability to assert

   the works in suit in this case.

           69.     66. Despite later dropping these works, the Record Company Plaintiffs, or their

   agent acting on their behalf, nevertheless sent notices to Charter in connection with the Dropped

   Works, each claiming that theyto “have identified a user … reproducing or distributing an

   unauthorized copy of a copyrighted sound recording,” and stating that the recipient of the notice

   “may be liable for infringing activity occurring” on Charter’s network. The Record Company

   Plaintiffs further claimed in their notices that the targeted user’s “Internet account was used to

   illegally copy and/or distribute copyrighted music over the Internet” and that the notice contained

   “the details of the illegal file-sharing, including the time, date, and a sampling of the music

   shared.” The Record Company Plaintiffs’ notices “assert that the information in the notice is

   accurate” and that theythe sender had “have a good faith belief that this activity is not authorized

   by the copyright owner, its agent, or the law.” The notices further stated that “[u]nder penalty of

   perjury,” that “the RIAA is authorized to act on behalf of its member companies in manners

   involving the infringement of their sound recordings, including enforcing their copyrights and

   common law rights on the Internet.”

           70.     67. While the Music Publisher Plaintiffs did not send any notices for the music

   compositions in suit to Charter, the Music Publisher Plaintiffs’ infringement claims in this case

   purportedly rely on notices sent by the Record Company Plaintiffs to Charter, including those for

   the Dropped Works.

           71      68. Upon information and belief, at least in connection with the Dropped Works,

   the Record Company Plaintiffs sent notices to Charter with inaccurate information, including but


                                                   60
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 62 of
                                       80




   not limited to the misrepresentation that the RIAA was authorized on behalf of Plaintiffs to send

   a notice relating to these allegedly infringed works, that the Record Company Plaintiff on whose

   behalf the notice was sent owned or controlled the work, and that the actions alleged to have

   been taken by Charter’s subscribers constituted infringement of the Record Company Plaintiffs’

   rights.

             72.   69. Upon information and belief, the Record Company Plaintiffs did not own the

   Dropped Works when they sent notices for them.

             73.   70. Upon information and belief, the Record Company Plaintiffs did not have the

   right to send notices to Charter for the Dropped Works.

             74    Upon information and belief, Plaintiffs, as a matter of practice, do not confirm

   whether they “own and/or control in whole or in part the copyrights and/or exclusive rights” to

   works before notices are sent to ISPs, like Charter.

             75.   71. After Plaintiffs identified the works in suit, including the Dropped Works,

   Charter investigated Plaintiffs’ purported ownership or control of the Dropped Works, or

   whether the Record Company Plaintiffs otherwise had the right to send notices to Charter for

   them.

             76    72. Many of the same record companies and music publishers that are Plaintiffs in

   this case pursued damages in Sony Music Entertainment et al. v. Cox Communications, Inc. et

   al., Case No. 1:18-cv-950 (LO/JFA) (E.D. Va.) (“Sony”) for certain of the Dropped Works, and

   the. The jury in the Sony case returned a verdict for certain of the Dropped Works in an amount

   of nearly $100,000 per work.




                                                   61
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 63 of
                                       80




          77.     Yet for many other Dropped Works that were also originally asserted in Sony,

   Plaintiffs dropped those works in Sony before trial, further demonstrating their belief that they

   did not possess the right to send notices for these Dropped Works.

          78.     In this case, Plaintiffs’ counsel could not confirm to the Court either that each of

   the Sony record companies and music publishers owned or controlled each of the works at issue

   in that case or was the correct legal entity to obtain an award of statutory for each of those works.

          79      73. Upon information and belief, Plaintiffs devote substantial resources to

   protecting and exploiting the copyrights they claim to own or control.

          80.     74. Upon information and belief, at all times, Plaintiffs had or should have had

   knowledge of the status of their purported ownership or control of copyrights when they sent

   infringement notices regarding those copyrights, including those at issue in this case.

          81      Plaintiffs sent millions of notices to ISPs during the Claim Period, including

   hundreds of thousands of notices to Charter.

          82.     Charter could not have discovered that Plaintiffs’ notices for the Dropped Works

   were inaccurate until January 15, 2020, after Plaintiffs dropped the works from this case and

   Charter analyzed Plaintiffs’ notice data.

          F.      The Unreliability of Plaintiffs’ Copyright Infringement Notices

          83.     75. Notices of alleged copyright infringement, such as those Plaintiffs’ agents

   submitted to Charter, can be unreliable.

          84      76. Academic studies have demonstrated that copyright infringement notices sent

   by third parties to online service providers can be unreliable and are prone to error.

          85      77. For example, a 2016 study examined a sample of 288,675 copyright

   infringement notices that were sent to online service providers between May 1, 2013 and October


                                                    62
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 64 of
                                       80




   31, 2013 (the “Study Period”). Jennifer Urban, et al., Notice and Takedown in Everyday Practice

   (2016) (“Urban Study”).78

            86.    78. The Urban Study found that 4.2% of the infringement claims examined “were

   fundamentally flawed because they targeted content that clearly did not match the identified

   infringed work.” Id. at 88. In addition, 28.4% of notices that the Urban Study examined “had

   characteristics that raised clear questions about their validity,” including notices with “multiple

   potential issues.” Id.

            87.    79. Because some notices in the sample set for the Urban Study contained

   multiple requests, these notices together represented over 100 million claims of infringement. Id.

            88     80. The RIAA sent notices that were included in the sample that the Urban Study

   analyzed.

            89     81. MarkMonitor sent notices that were included in the sample that the Urban

   Study analyzed.

            90.    82. The Urban Study also discussed specific instances in which notices sent by

   MarkMonitor were “clear mismatches” between the allegedly infringed work, and the online

   content that was allegedly infringing. Id. at 92.

            91     83. The Urban Study also identified MarkMonitor as having sent tens of

   thousands of notices during the Study Period alleging infringement by file-sharing websites that

   had been “dead more than 18 months.” Id. at 89-90.

            92     84. Multiple news stories, including stories from the time period covered by

   Plaintiffs’ copyright infringement allegations, reported errors in notices sent by MarkMonitor to

   online service providers. For example, in February and March of 2013, multiple news stories
   78
        Available online at
        https://papers.ssrn.com/sol3/Delivery.cfm/SSRN_ID2938642_code1788303.pdf?abstractid=275
        5628&mirid=1 (last visited March 11, 2020).
                                                       63
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 65 of
                                       80




   highlighted instances in which MarkMonitor (under the name Dtecnet, a division of

   MarkMonitor) had sent erroneous copyright infringement notices to online service providers.

          93.      85. A February 3, 2013 news story reported that Dtecnet, a division of

   MarkMonitor, had sent copyright infringement notices to Google, alleging that HBO’s own

   website contained infringing copies of HBO’s copyrighted content. See Ernesto Van der Sar,

   “HBO Wants Google to censor HBO.com,” TorrentFreak (February 3, 2013).89

          94       86. A March 1, 2013 news story reported that Dtecnet, a division of MarkMonitor,

   had misidentified a modified version of an online game as a television show, resulting in

   issuance of multiple incorrectinaccurate copyright infringement notices. See Masnick, Mike,

   “System Used By New Six Strikes CAS, Falsely Identifies Game Mods As NBC TV Shows,”

   TechDirt.com (Mar. 1, 2013).910

          95       87. MarkMonitor was also the rights -enforcement organization that the CCI

   employed to detect instances of alleged infringement and send ISP Notices in connection with the

   CAS.

          96       88. In 2012, the CCI hired the firm Stroz Friedberg to perform an assessment of

   MarkMonitor’s technology in connection with the CAS.

          97       89. Stroz Friedberg had been retained by the RIAA as a lobbying firm from 2004

   through 2009.

          98.      90. The Stroz Friedberg assessment contained six recommendations that “focused

   on improving the accuracy and reliability” of MarkMonitor’s processes.



   89
      Available online at https://torrentfreak.com/hbo-wants-google-to-censor-hbo-com-130203/
      (last visited March 11, 2020).
   910
       Available online at
       https://www.techdirt.com/articles/20130224/22341022086/system-used-new-six-strikes-cas-fal
       sely-identifies-game-mods-as-nbc-tv-shows.shtml (last visited March 11, 2020).
                                                  64
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 66 of
                                       80




          99.     91. Among the six recommendations, Stroz Friedberg advised that MarkMonitor

   should augment the file identification trail. Specifically, Stroz Friedberg stated that the current

   manual verification process employed by MarkMonitor to review the first instance of an

   infringed file is key to all subsequent steps in its process. Thus, if a file were to be improperly

   verified as infringing as a result of improper or incomplete review, it would generate a ripple

   effect through the entire AntiPiracy workflow, resulting in the collection and generation of

   notices for non-protected works. MarkMonitor advised that the potential exposure of risk at this

   juncture warranted supplemental mitigating measures.

          100.    92. Stroz Friedberg further explained that MarkMonitor generates notices for

   allegedly infringing files before it has verified those files as authentic. MarkMonitor stated that

   this process results in the collection of thousands of files that are later determined to be not

   infringing. MarkMonitor also stated that this process increases the chances that notices will be

   generated for non-infringing files.

          101.    93. After it was reported that Stroz Friedberg hashad been a lobbyist for the RIAA

   between 2004 and 2009, the CCI hired a second consulting firm, Harbor Labs, to conduct another

   review of MarkMonitor’s system.

          102     94. Harbor Labs did not analyze MarkMonitor’s system directly but relied on test

   results conducted previously by Stroz Friedberg as part of its assessment in 2012.

          103.    95. On December 5, 2012, Harbor Labs released its evaluation, in which it stated

   that MarkMonitor should undergo consistent and regular end-to-end testing, improve its

   verification approaches, and improve its controls over employee access to sensitive data.

          104     96. Specifically, Harbor Labs noted that MarkMonitor does not maintain any

   precision-relevant metrics on its live system. In other words, except for in the event a recipient


                                                   65
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 67 of
                                       80




   of a notice complains that the notice is inaccurate, MarkMonitor does not maintain any data

   confirming its notices are accurate.

          105.      97. On information and belief, Plaintiffs have not directly sued providers of P2P

   software;, and/or companies or individuals who host, index, or link to infringing copies of the

   works in suit.

          106.      98. On information and belief, Plaintiffs have not sued any individual direct

   infringers for the infringements they allege here.

          107.      99. Charter brings ClaimClaims I and II for declaratory relief based upon explicit

   threats and actual litigation by Plaintiffs against Charter. An actual case or controversy exists

   within the meaning of 28 U.S.C. § 2201 as to whether Charter bears liability pursuant to the

   claims threatened by Plaintiffs in and out of court. A judicial determination is necessary and

   appropriate at this time so that the parties may ascertain their respective rights and obligations, if

   any.

          G.        Plaintiffs’ Rampant and Deceptive Enforcement Conduct

          108       Upon information and belief, the Record Company Plaintiffs, through their agent

   the RIAA, send notices of alleged copyright infringement for works they do not own or otherwise

   have the right to enforce.

          109.      The Record Company Plaintiffs, along with the RIAA, have engaged in a

   decades-long campaign against consumers, threatening expensive, time-consuming litigation, and

   wielding the prospect of outsized and disproportionate statutory damages.

          110.      For example, between approximately 2004 and 2009, the record industry initiated

   over 30,000 lawsuits against individuals who were alleged to have downloaded music on




                                                    66
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 68 of
                                       80




   peer-to-peer networks. Many of these individuals were forced to settle their suits, out of fear, as

   one court observed:

                    There is a huge imbalance in these cases. The record companies are
                    represented by large law firms with substantial resources. The law
                    is also overwhelmingly on their side. They bring cases against
                    individuals, individuals who don’t have lawyers and don’t have
                    access to lawyers and who don’t understand their legal rights.

                    Some category of individuals are defaulted because they read the
                    summons, and they haven’t the foggiest idea what it means and
                    don’t know where to go, so they’re defaulted, and they owe money
                    anywhere from $3,000 to $10,000 as a result of these defaults.11

             111    The Record Company Plaintiffs, through the RIAA, exploit and leverage this

   imbalance of knowledge and resources in order to extract settlements from the consuming public.

   Upon information and belief, in order to do so, the Record Company Plaintiffs and/or the RIAA

   exploit sound recordings beyond their legal entitlement.

             112.   The Record Company Plaintiffs’ practices also target ISPs, like Charter, whose

   subscribers are consumers of Plaintiffs’ goods.

             113.   As an ISP, Charter receives Plaintiffs’ notices and, in turn, passes them onto its

   subscribers. In certain circumstances, the subscribers question the veracity of the notices. As a

   result, Charter bears the cost and burden of processing Plaintiffs’ notices and engaging with its

   subscribers to address these and other issues as a result of Plaintiffs’ actions. To the extent the

   notices that Charter forwards to its subscribers contain inaccurate allegations of copyright

   infringement, Charter suffers harm to its reputation and loses the goodwill of its subscribers.

             H.     The Works in Suit Constitute a Small Percentage of Each Plaintiff’s

                    Catalogue



   11
        Capitol Records, Inc. et al. v. Noor Alaujan, et al., Case No. 03-11661-NG (D. Mass.), June 7,
        2008 Mot. Hr’g Tr. at 8:14-25.
                                                     67
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 69 of
                                       80




          114.    Plaintiffs allege to collectively own or control the vast majority of music exploited

   in the United States, if not the world.

          115.    Upon information and belief, Plaintiffs collectively own or control many millions

   of works. Yet in this case, they collectively only assert the alleged infringement of 11,027 works.

          116     For example, of the 66 individual Plaintiffs, approximately 45 assert fewer than

   100 works each. Many of these Plaintiffs assert only a handful of works and, in some cases, all

   from the same album(s) and/or recording artist(s).

          117.    Even the Plaintiffs that assert the highest numbers of works in suit—i.e., Sony

   Music Entertainment, Inc. (approx. 2,283), UMG Recordings, Inc. (approx. 1,903), and WC

   Music Corp. (approx. 822)—assert infringement of only a very small percentage of the total

   number of works that each of those Plaintiffs owns or controls.

          118     Based on the foregoing, it is clear that Plaintiffs are suing on only a small

   percentage of the total number of works that each owns or controls.

          119.    Of this small percentage of works owned or controlled by each Plaintiff asserted

   in this case, upon information and belief, Plaintiffs have not elected to only sue for infringement

   of their most popular works.

          120     Of this small percentage of works owned or controlled by each Plaintiff asserted

   in this case, upon information and belief, Plaintiffs have not elected to only sue for infringement

   of their most profitable works.

          121     Of this small percentage of works owned or controlled by each Plaintiff asserted

   in this case, upon information and belief, Plaintiffs have not elected to only sue for infringement

   of their works that were allegedly infringed most frequently during the Claim Period.




                                                   68
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 70 of
                                       80




           122.   Plaintiffs instead elected to sue for infringement of those works for which they

   claim a Charter subscriber infringed after that subscriber was the subject of “multiple” prior

   infringement notices received by Charter, as they allege. See, e.g., First Amended Complaint, ¶¶

   5, 9, 101, 109, 115, 118.



                                               CLAIM ONE

       FOR A DECLARATORY JUDGMENT THAT CHARTER IS NOT LIABLE FOR
        CONTRIBUTORY INFRINGEMENT OF PLAINTIFFS’ WORKS AT ISSUE

           123    100. Charter repeats the allegations in Paragraphs 1 through 99122 and

   incorporates them here.

           124    101. Charter provides high-speed Internet service that enables its subscribers to

   access the Internet and the myriad of services that Internet access enables and provides. Charter

   itself does not store its subscribersubscribers’s content on its servers in connection with its ISP

   service, does not host websites that index infringing files, does not and did not promote the

   ability to infringe on its network, and does not create or distribute peer-to-peer file-sharing

   software or other file-sharing software.

           125.   102. Charter’s ISP system is capable of substantial non-infringing uses.

           126.   103. Charter cannot itself detect infringement occurring on its system or the

   Internet.

           127.   104. Charter lacked the ability to verify Plaintiffs’ allegations of infringement.

           128    105. The systems Plaintiffs used to detect infringement and send copyright

   infringement notices were unreliable and were known to be unreliable.

           129.   106. Charter lacked knowledge of any acts of copyright infringement by others

   particularly claimed by Plaintiffs in this action.


                                                        69
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 71 of
                                       80




          130.    107. Charter lacked knowledge of any acts of copyright infringement by others

   generally claimed by Plaintiffs in this action.

          131.    108. Charter has not materially contributed to any third party’s violation of

   Plaintiffs’ exclusive right to reproduce works in copies under 17 U.S.C. § 106(1).

          132     109. Charter has not materially contributed to any third party’s violation of

   Plaintiffs’ exclusive right to prepare derivative works based upon Plaintiffs’ copyrighted works

   under 17 U.S.C. § 106(2).

          133.    110. Charter has not materially contributed to any third party’s violation of

   Plaintiffs’ exclusive right to distribute copies of Plaintiffs’ copyrighted works to the public by

   sale or other transfer of ownership, or by rental, lease, or lending under 17 U.S.C. § 106(3).

          134.    111. Charter has not materially contributed to any third party’s violation of

   Plaintiffs’ exclusive right to perform Plaintiffs’ copyrighted works publicly in copies under 17

   U.S.C. § 106(4).

          135.    112. Charter has not materially contributed to any third party’s violation of

   Plaintiffs’ exclusive right to display Plaintiffs’ copyrighted works publicly works in copies under

   17 U.S.C. § 106(5).

          136     113. Charter has not materially contributed to any third party’s violation of

   Plaintiffs’ exclusive right to perform Plaintiffs’ copyrighted sound recordings publicly by means

   of a digital audio transmission under 17 U.S.C. § 106(6).

          137     114. Charter is entitled to a declaration that it is not liable to Plaintiffs, or any of

   them, on account of copyright infringement by others.

                                              CLAIM TWO

       FOR A DECLARATORY JUDGMENT THAT CHARTER IS NOT LIABLE FOR
           VICARIOUS INFRINGEMENT OF PLAINTIFFS’ WORKS AT ISSUE

                                                     70
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 72 of
                                       80




           138.   Charter repeats the allegations in Paragraphs 1 through 137 and incorporates them

   here.

           139.   At all relevant times, Charter lacked the ability, including the practical ability, to

   supervise its subscribers.

           140    At all relevant times, Charter lacked the ability, including the practical ability, to

   control its subscribers.

           141    At all relevant times, the sole means of control Charter had over a subscriber’s use

   of the Internet was Charter’s ability to disable Internet service or terminate the subscriber’s

   account, thereby removing the customer’s ability to access the Internet for any purpose.

           142    Charter did not, and does not, have a direct financial interest in infringement of

   Plaintiffs’ works, if any, that occurred on Charter’s system or network.

           143    Charter did not, and does not, receive a direct financial benefit as a result of any

   copyright infringement that may occur over its network.

           144.   Copyright infringement occurring over Charter’s ISP system can slow traffic and

   adversely impact the transmission of data for all users of the system. These effects harm both

   Charter and its users.

           145    At all relevant times, Charter provided Internet access service to its residential

   subscribers for a flat monthly fee. Charter’s fees are not based on the particular uses customers

   make of its ISP system, including whether that customer is alleged to have infringed.

           146    To the extent any of Plaintiffs’ works are available to infringe on P2P networks,

   including the works in suit, they are accessible generally on the Internet, not just by Charter’s

   subscribers.




                                                   71
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 73 of
                                       80




          147.    Because of this fact, Plaintiffs allege that P2P infringement of their works (not

   limited to their works in suit) has greatly affected their respective businesses. But Plaintiffs do

   not (and could not) allege that all of this alleged infringement occurred using Charter’s service.

          148.    Further, Plaintiffs only assert that Charter is secondarily liable for the

   infringement of a small percentage of the total number of works that each Plaintiff owns or

   controls.

          149     Of this small percentage of works owned or controlled by each Plaintiff asserted

   in this case, upon information and belief, Plaintiffs have not elected to only sue for infringement

   of either their most popular works, their most profitable works, their works that were allegedly

   infringed the most by Charter’s subscribers during the Claim Period, or their works that were

   allegedly infringed the most across all networks. Instead, Plaintiffs have sued only on those

   works that were allegedly infringed by Charter’s subscribers after that subscriber was the subject

   of multiple prior infringement notices.

          150.    Each Plaintiff cannot demonstrate that infringement of their respective works in

   suit served as a draw to subscribe to Charter’s ISP service, as required to establish vicarious

   liability. See, e.g., Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 674 (9th Cir. 2017); UMG

   Recordings, Inc. v. Grande Communs. Networks, LLC, 2018 U.S. Dist. LEXIS 160492, at *9

   (W.D. Tex. Sep. 20, 2018).

          151.    Charter is entitled to a declaration that it is not vicariously liable to Plaintiffs, or

   any of them, on account of copyright infringement by others for the works in suit.

                                             CLAIM THREE

          VIOLATION OF DMCA SECTION 512(f) FOR KNOWINGLY SENDING
         MATERIALLY INACCURATE NOTICES OF ALLEGED INFRINGEMENT




                                                    72
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 74 of
                                       80




          152.    Charter repeats the allegations in Paragraphs 1 through 114151 and incorporates

   them here.

          153.    115. Upon information and belief, during the Claim Period, the Record Company

   Plaintiffs sent notices to Charter that contained inaccurate information, including but not limited

   to the misrepresentation that the RIAA was authorized on behalf of the Record Company

   Plaintiffs to send a notice relating to these allegedly infringed works, that the Record Company

   Plaintiff on whose behalf the notice was sent owned or controlled the work, and that the actions

   alleged to have been taken by Charter’s subscribers constituted infringement of the Record

   Company Plaintiff’s rights.

          154     116. Upon information and belief, the Record Company Plaintiffs knew or should

   have known, that the notices contained inaccurate information before they were sent. For

   example, the Record Company Plaintiffs knew, or should have known, that they did not own or

   control certain of the works identified in notices sent to Charter before they were sent.

          155.    117. Upon information and belief, the Record Company Plaintiffs became aware

   of the fact that they did not own or control certain works or, alternatively, they did not have the

   permission to send infringement notices relating to certain works. Upon information and belief,

   Plaintiffs nevertheless sent, or authorized the sending of, notices to Charter, despite this

   knowledge.

          156.    Upon information and belief, the fact that the Record Company Plaintiffs

   authorized the sending of numerous infringement notices for works that they did not own or

   control evinces a lack of a good-faith belief that the statements in their notices were accurate.

          157     118. During the Claim Period, Charter received notices from the Record Company

   Plaintiffs that it could not verify. Specifically, Charter could not verify whether any of the


                                                    73
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 75 of
                                       80




   Plaintiffs owned or controlled the work identified in the notice. Charter also could not verify

   whether the sender of the notice was authorized to send it. Charter also could not verify whether

   the activity that was alleged in the notice constitute copyright infringement.

             158.   119. During the Claim Period, Charter relied on the Record Company Plaintiffs’

   statement that “the information in the notice is accurate” and that Plaintiffs “have a good faith

   belief that this activity is not authorized by the copyright owner, its agent, or the law.”

             159    120. In reliance on these representations, Charter accepted the notices and

   processed them accordingly. This includes, but is not limited to, accepting each notice into its

   CATS, processing it, forwarding it to the referenced subscriber, and taking any further necessary

   action.

             160.   The steps Charter took in response to receiving Plaintiffs’ inaccurate notices can

   result in the “removal or blocking” of the noticed material.

             161.   121. Charter also incurs costs in implementing its CATS, including when

   processing Plaintiffs’ inaccurate notices.

             162    122. Charter is also injured when it processes inaccurate notices, causing it to

   forward false accusations to its subscribers, to the extent this creates tension with the impacted

   subscribers, negatively affects goodwill, and causes reputational harm to Charter.

             163.   123. Charter was alsoadditionally injured through its investigation of the veracity

   of the notices for the Dropped Works, including whether Plaintiffs owned or controlled the

   works when the Record Company Plaintiffs sent notices for them, including to the extent they

   relate to the Music Publisher Plaintiffs’ Dropped Works, or whether the Record Company

   Plaintiffs had the right to send notices to Charter for the Dropped Works.




                                                     74
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 76 of
                                       80




           164.   124. Charter was alsofurther injured through its defense of the allegations

   concerning fallacious notices, including determining whether Plaintiffs’ own or control the works

   when the Record Company Plaintiffs sent the notices or whether the Record Company Plaintiffs

   had the right to send notices to Charter for the Dropped Works, including to the extent they relate

   to the Music Publisher Plaintiffs’ Dropped Works.

           165.   Charter could not have discovered that Plaintiffs’ notices for the Dropped Works

   were inaccurate until January 15, 2020, after Plaintiffs dropped the works from this case and

   Charter subsequently analyzed Plaintiffs’ notice data.

                                            CLAIM FOUR

            VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT,
                     COLO. REV. STAT. 6-1-101 et seq. (“CCPA”)

           166.   Charter repeats the allegations in Paragraphs 1 through 165 and incorporates them

   here.

           167    The Record Company Plaintiffs engaged in an unfair, unconscionable, deceptive,

   deliberately misleading, false, or fraudulent act or practice in the course of their business, by

   knowingly or recklessly sending, and causing to be sent, copyright infringement notices

   concerning works for which they did not own the rights and for which they lacked authorization

   to send such notices.

           168    In the course of their business, the Record Company Plaintiffs caused their agent,

   the RIAA, to engage in unfair, unconscionable, deceptive, deliberately misleading, false, or

   fraudulent trade practices, as described above.

           169.   In the course of Charter’s business, it has been injured by the Record Company

   Plaintiffs’ deceptive trade practice described above, including because Charter has incurred costs




                                                     75
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 77 of
                                       80




   in implementing its CATS system and its customer service operations in receiving, processing,

   and forwarding the Record Company Plaintiffs’ inaccurate notices.

            170.   Charter was also injured in the course of its business when it processed those

   inaccurate notices and thereby forwarded false accusations to its subscribers, including to the

   extent this created tension with the impacted subscribers, negatively affected Charter’s goodwill,

   and caused reputational harm to Charter.

            171    Charter was also injured in the course of its business by the cost and burden of

   investigating the veracity of those inaccurate notices for the Dropped Works, including:

   investigating whether Plaintiffs owned or controlled the works at the time(s) the Record

   Company Plaintiffs sent notices for them; investigating the extent to which those works related to

   the Music Publisher Plaintiffs’ Dropped Works; and investigating whether the Record Company

   Plaintiffs otherwise had the right or were authorized to send notices to Charter for the Dropped

   Works.

            172.   Charter was also injured in the course of its business by being required to defend

   itself against Plaintiffs’ allegations concerning the Dropped Works and the inaccurate notices,

   including: determining whether Plaintiffs owned or controlled the works at the relevant times, or

   whether the Record Company Plaintiffs had the right to send notices to Charter for the Dropped

   Works; and determining the extent to which the sound recordings at issue in the notices related to

   the Music Publisher Plaintiffs’ Dropped Works.

            173    On information and belief, the Record Company Plaintiffs own or control a

   significant share of the recorded music distributed, sold, and publicly performed in the United

   States. Thus, their conduct in sending inaccurate notices to Charter impacted actual and/or

   potential consumers of the Record Company Plaintiffs’ goods, services, and property.


                                                   76
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 78 of
                                       80




          174.    The Record Company Plaintiffs’ actions in sending and causing to be sent

   inaccurate notices to ISPs like Charter—which notices are in turn forwarded to members of the

   public—significantly impacts these members of the public, who are falsely led to believe that

   they have violated the law, and who are instructed to take actions based on inaccurate notices and

   otherwise coerced to comply with baseless threats based on the inaccurate notices.

          175.    The Record Company Plaintiffs’ conduct caused injury to Charter, and Charter

   has been and continues to be irreparably harmed by those actions and has no adequate remedy at

   law.

          176.    Upon information and belief, the Record Company Plaintiffs engaged in the

   conduct described above in bad faith, and their conduct was fraudulent, reckless, willful,

   knowing, and/or intentional.

          177     The Record Company Plaintiffs’ conduct described above constitutes deceptive

   trade practices in violation of the Colorado Consumer Protection Act, including at least

   violations of Colo. Rev. Stat. § 6-1-105(1)(e) and (kkk), and § 6-1-105(3).

          178     Charter could not have discovered that Plaintiffs’ notices for the Dropped Works

   were inaccurate until January 15, 2020, after Plaintiffs dropped the works from this case and

   Charter subsequently analyzed Plaintiffs’ notice data.

                                    DEMAND FOR JURY TRIAL

          Defendant hereby requests a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

          WHEREFORE, Defendant Charter Communications, Inc. respectfully requests that this

   Court enter judgment as follows:

          a.      Judgment against Plaintiffs and in favor of Defendant on Plaintiffs’ claims set

   forth in the First Amended Complaint and dismissal of such claims with prejudice;
                                                   77
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 79 of
                                       80




          b.      A declaratory judgment, holding that Defendant is not liable for contributory

   infringement of Plaintiffs’ works at issue;

          c.      A declaratory judgment, holding that Defendant is not vicariously liable for

   infringement of Plaintiffs’ works at issue;

          d       c. For damages, in an amount up to the maximum provided by law, arising from

   Plaintiffs’ violation of 17 U.S.C. 512(f);

          e       For damages, in an amount up to the maximum provided by law, arising from

   Plaintiffs’ violation of Colo. Rev. Stat. 6-1-101 et seq., including but not limited to three times

   Charter’s actual sustained damages and prejudgment interest;

          f       d. Ordering Plaintiffs to pay Defendant’s reasonable attorneys’ fees and costs

   incurred in connection with this action pursuant to 17 U.S.C. § 505 and/or § 512(f); and

          g       e. Such other and further relief in Defendant’s favor as the Court shall deem just

   and proper.



   Dated: March 18April 29, 2020                                Respectfully submitted,

                                                 s/ Jennifer A. Golinveaux
   Michael S. Elkin (pro hac vice)               Jennifer A. Golinveaux (pro hac vice)
   Thomas Patrick Lane (pro hac vice)            WINSTON & STRAWN LLP
   Seth E. Spitzer (pro hac vice)                101 California Street, 35th Floor
   WINSTON & STRAWN LLP                          San Francisco, CA 94111-5840
   200 Park Avenue                               (415) 591-1506 (telephone)
   New York, NY 10166                            (415) 591-1400 (facsimile)
   (212) 294-6700 (telephone)                    E-mail: jgolinveaux@winston.com
   (212) 294-4700 (facsimile)
   E-mail: melkin@winston.com                    Craig D. Joyce
   E-mail: tlane@winston.com                     John M. Tanner
   E-mail: sspitzer@winston.com                  Fairfield and Woods, P.C.
                                                 1801 California Street, Suite 2600
   Erin R. Ranahan (pro hac vice)                Denver, Colorado 80202
   Shilpa A. Coorg (pro hac vice)                (303) 830-2400 (telephone)
   WINSTON & STRAWN LLP                          (303) 830-1033 (facsimile)
   333 S. Grand Avenue                           E-mail: cjoyce@fwlaw.com
   Los Angeles, CA 90071

                                                    78
Case 1:19-cv-00874-RBJ-MEH Document 166-1 Filed 04/29/20 USDC Colorado Page 80 of
                                       80




   (213) 615-1933 (telephone)       Counsel for Defendant
   (213) 615-1750 (facsimile)       Charter Communications, Inc.
   E-mail: eranahan@winston.com
   E-mail: scoorg@winston.com




                                       79
